                  Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 1 of 64




1

2

3

4

5
                                 UNITED STATES DISTRICT COURT
6                               WESTERN DISTRICT OF WASHINGTON
7

8      ANGELA HOGAN, on behalf of herself and
       others similarly situated,                 Case No.
9

10                               Plaintiff,       CLASS ACTION COMPLAINT

11           v.                                   JURY DEMAND
12
       AMAZON.COM, INC.,
13                               Defendant.

14

15

16

17

18

19

20

21

22

23

24

25

26                                                                      TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT
                                                                              936 North 34th Street, Suite 300
27                                                                           Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603 • FAX 206.319.5450
                                                                                  www.terrellmarshall.com
                        Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 2 of 64




1                                                                Table of Contents
2                                                                                                                                                      Page
3      I.     Introduction ......................................................................................................................... 1
4      II.    Parties .............................................................................................................................. 12
5      III.   Jurisdiction and Venue ....................................................................................................... 13
6      IV.    Factual Allegations ............................................................................................................. 14
7             A.      Unchecked Growth: It’s Always Day 1 at Amazon ..................................................... 14
8                     1.     Amazon’s Prime Strategy of Losing Money to Make Money .............................. 14
9                     2.     The Buy Box Trains Consumers to Click Without Thinking ............................... ..18
10            B.      Fulfillment by Amazon: How to Win Markets and Influence Sellers .......................... 22
11                    1.     Amazon ties Sellers’ access to the Buy Box on their paying Amazon for its
12                           Fulfillment services. ........................................................................................... 24
13                    2.     Amazon’s Seller Fulfilled Prime program illustrates the company’s
14                           anticompetitive double standard. ...................................................................... 28
15                    3.     Amazon taxes Sellers to fund the rapid expansion of its logistics business. ....... 29
16                    4.        COVID-19: Amazon Unmasked ......................................................................... 33
17            C.      Econ 101: How Amazon’s Strong-Arming of Sellers Leads Directly to Higher Prices for
18                    Consumers ................................................................................................................ 37
19                    1.     Amazon directs consumers to purchase items from Sellers who use Fulfillment
20                           by Amazon, even if a non-FBA Seller is offering the item for a lower total price.
21                             ......................................................................................................................... 37
22

23

24

25

26                                                                                                                   TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                                                 –i–
                                                                                                                          936 North 34th Street, Suite 300
27                                                                                                                       Seattle, Washington 98103-8869
                                                                                                                       TEL. 206.816.6603 • FAX 206.319.5450
                                                                                                                              www.terrellmarshall.com
                        Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 3 of 64




1                     2.     The Buy Box algorithm’s preference for Sellers who purchase Amazon’s
2                            Fulfillment services decreases price competition among Sellers, resulting in
3                            consumers paying higher prices than they would have but for Amazon’s
4                            unlawful tying arrangement. .............................................................................. 42
5                     3.     Sellers pass on the supra-competitive cost of Fulfillment by Amazon to
6                              consumers in the form of higher prices. .......................................................... 45
7                     4.     FBA Sellers’ charging consumers higher prices enables Amazon to do the same.
8                            ........................................................................................................................... 45
9              D.     Amazon’s Reign of Terror Over Sellers ...................................................................... 46
10     V.       Class Action Allegations ................................................................................................... 48
11     VI.      Tolling of the Statute of Limitations ................................................................................. 52
12             A.     Discovery-Rule Tolling ............................................................................................... 52
13             B.       Fraudulent-Concealment Tolling ............................................................................. 53
14     VII.     Claims for Relief ............................................................................................................... 55
15             Claim 1: Violation of Section 1 of the Sherman Act (15 U.S.C. § 1) – Unlawful Tying
16                    Arrangement ............................................................................................................. 55
17             Claim 2: Violation of Section 2 of the Sherman Act (15 U.S.C. § 2) – Use of Monopoly Level
18                    of Power to Harm Competition Through Tying Scheme ............................................ 58
19     VIII.    Prayer For Relief............................................................................................................... 60
20     IX.      Jury Demand .................................................................................................................... 60
21

22

23

24

25

26                                                                                                                   TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                                                – ii –
                                                                                                                          936 North 34th Street, Suite 300
27                                                                                                                       Seattle, Washington 98103-8869
                                                                                                                       TEL. 206.816.6603 • FAX 206.319.5450
                                                                                                                              www.terrellmarshall.com
                    Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 4 of 64




1             Plaintiff Angela Hogan, on behalf of herself and all others similarly situated, in their
2      action against Defendant Amazon.com, Inc., alleges the following based on personal
3      knowledge, the investigation of counsel, and information and belief.
4

5                                           I.      INTRODUCTION
6             1.      This case is about a betrayal of trust. Since its inception in 1994 as an online
7      bookseller operating out of founder Jeff Bezos’s garage, Amazon—today a tech behemoth
8      worth $1.77 trillion 1—has cultivated a relationship with consumers that has garnered the
9      company “astounding” customer loyalty. 2 Ultimately, however, Amazon’s nominal mission of
10     “striv[ing] to offer … customers the lowest possible prices, the best available selection, and the
11     utmost convenience” came into direct conflict with Amazon’s ambition to dominate every
12     sector of the economy. Faced with a choice between doing right by its customers or gaining
13     market power in one of the many industries it seeks to control, Amazon made the wrong
14     choice, jettisoning its promise of the “lowest possible prices” and violating the antitrust laws in
15     a way that has injured—and continues to injure—hundreds of millions of its loyal customers.
16            2.      To understand how and why Amazon broke the antitrust laws and betrayed the
17     trust of its customers, one must begin with Amazon Prime, the company’s first ever
18     membership program, unveiled in February 2005. 3 At the program’s inception, an annual
19

20

21
       1
         Amazon Net Worth 2006–2021 | AMZN, MACROTRENDS (last visited July 6, 2021),
22     https://www.macrotrends.net/stocks/charts/AMZN/amazon/net-worth.
       2
         Pamela N. Danzinger, Amazon’s Astounding Customer Loyalty Is Astounding, FORBES (Jan. 10,
23
       2018), https://www.forbes.com/sites/pamdanziger/2018/01/10/amazons-customer-loyalty-is-
24     astounding/?sh=f42c81511fe3.
       3
         Amazon.com Announces Record Free Cash Flow Fueled by Lower Prices and Free Shipping;
25     Introduces New Express Shipping Program – Amazon Prime, BUSINESS WIRE (Feb. 2, 2005)
       (accessed via LEXISNEXIS).
26                                                                                TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           –1–
                                                                                       936 North 34th Street, Suite 300
27                                                                                    Seattle, Washington 98103-8869
                                                                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                                           www.terrellmarshall.com
                   Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 5 of 64




1      membership fee of $79 provided Prime members with unlimited two-day shipping at no extra
2      cost and one-day shipping for $3.99 per item. 4
3             3.      Amazon CEO Jeff Bezos touted Prime as “all-you-can-eat express shipping.” 5 At
4      the time, Amazon’s annual revenues were $8.49 billion 6—only 2.2% of what they are today.
5      Bezos assured investors that, “[t]hough expensive for the Company in the short-term,” Prime
6      would pay off in the long-run because “it’s a significant benefit and more convenient for
7      customers. With Amazon Prime, there’s no minimum purchase to think about, and no
8      consolidating orders—two-day shipping becomes an everyday experience rather than an
9      occasional indulgence.” 7
10            4.      Since its inception, Amazon Prime has been “the linchpin of [the company’s]
11     growth strategy,” playing a large part in Amazon’s attaining control of about 65% to 70% of all
12     online marketplace sales in the United States, 8 and resulting in singular customer loyalty from
13     Prime members, 9 of which there are currently more than 140 million in the United States. 10 The
14     loyalty of Amazon customers is astounding: 96% of Prime members are more likely to buy
15     products from Amazon than from other online retailers, and 89% of consumers who are not
16

17

18

19     4
         Id.
       5
         Id. (internal quotation marks omitted).
20     6
         Laurie J. Flynn, In a Well-Worked Pattern, Amazon’s Revenue Rises and Its Profit Drops, NY
21     TIMES, at C4 (Feb. 2, 2007) (accessed via LEXISNEXIS).
       7
         Id. (internal quotation marks omitted).
22     8
         Investigation of Competition in Digital Markets, Majority Staff Report and Recommendations,
       House Subcommittee on Antitrust, Commercial and Administrative Law of the Committee on
23
       the Judiciary, at 255 (Oct. 6, 2020) [hereinafter House Subcommittee Report], available at
24     https://judiciary.house.gov/uploadedfiles/competition_in_digital_markets.pdf.
       9
         Danzinger, supra note 2.
25     10
          How Many People Have Amazon Prime, 99 FIRMS (last visited July 4, 2021),
       https://99firms.com/blog/how-many-people-have-amazon-prime.
26                                                                              TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                          –2–
                                                                                     936 North 34th Street, Suite 300
27                                                                                  Seattle, Washington 98103-8869
                                                                                  TEL. 206.816.6603 • FAX 206.319.5450
                                                                                         www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 6 of 64




1      Prime members are more likely to make a purchase on Amazon.com than on any other
2      e-commerce website. 11
3              5.          The “Prime Badge,” which appears next to products on Amazon’s website that
4      are eligible for free, fast shipping to Prime members, conveys a powerful message to the
5      142.5 million American consumers who currently pay $12.99 per month for Prime membership:
6      “Trust us. It’s authentic. It will get to your doorstep quickly, at no extra charge. You can buy it
7      with a click.” 12
8

9

10

11

12

13

14

15
               6.          As with traditional brick-and-mortar retail businesses, the biggest factor in
16
       running a successful business online is location, location, location. And Amazon has the most
17
       valuable online real estate for the millions of Sellers who offer their products through
18

19

20

21

22     11
          Kiri Masters, 89% Of Consumers Are More Likely To Buy Products From Amazon Than Other E-
       Commerce Sites: Study, FORBES (Mar. 20, 2019), https://www.forbes.com/sites/kirimasters/
23
       2019/03/20/study-89-of-consumers-are-more-likely-to-buy-products-from-amazon-than-other-
24     e-commerce-sites/?sh=6471bf5b4af1.
       12
          Ron Knox & Shaoul Sussman, How Amazon Used the Pandemic to Amass More Monopoly
25     Power, THE NATION (June 26, 2020), https://www.thenation.com/article/politics/amazon-bezos-
       pandemic-monopoly/.
26                                                                                    TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                               –3–
                                                                                           936 North 34th Street, Suite 300
27                                                                                        Seattle, Washington 98103-8869
                                                                                        TEL. 206.816.6603 • FAX 206.319.5450
                                                                                               www.terrellmarshall.com
                   Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 7 of 64




1      Amazon.com: the “Buy Box,” which is the section on the right side of an Amazon product detail
2      page where customers can add a product to their cart or “buy now”:
3

4

5

6

7

8

9

10

11

12

13

14

15            7.     The importance of the Buy Box to Sellers is evidenced by the fact that—rather
16     than comparison shopping to see whether another Seller on Amazon’s website is offering a
17     better deal on a product—90% of consumer purchases on Amazon’s website are made through
18     the Buy Box. 13 This is because consumers trust that the product offer placed in front of them on
19     Amazon.com—namely, the offer in the Buy Box—is the best deal on that product.
20            8.     Unfortunately, Amazon has abused the trust and loyalty of the many millions of
21     Americans for whom the company’s website is the first and last stop for purchasing everything
22     from a $19.99 package of baby diapers to a $4,999 digital camera.
23

24

25     13
         Leanna Ziebak, How to Win the Amazon Buy Box in 2021, TINUITI (Mar. 25, 2020),
       https://tinuiti.com/blog/amazon/win-amazon-buy-box/.
26                                                                             TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                          –4–
                                                                                    936 North 34th Street, Suite 300
27                                                                                 Seattle, Washington 98103-8869
                                                                                 TEL. 206.816.6603 • FAX 206.319.5450
                                                                                        www.terrellmarshall.com
                    Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 8 of 64




1             9.      Amazon expanded, and ultimately entrenched, its dominant market power in
2      online retail by sustaining losses for much of its first 20 years—losses that resulted from the
3      company’s strategy of engaging in below-cost pricing to engender extreme customer loyalty
4      and ensure that Amazon would become consumers’ one-stop-shop. 14
5             10.     But Amazon’s ambitions lay far beyond just being the largest online retailer in
6      the world. As Amazon’s market power in online retail grew, the company branched out to
7      become (among other things) a marketing platform, a delivery and logistics network, a payment
8      service, a credit lender, an auction house, a major book publisher, a producer of television and
9      films, a fashion designer, a hardware manufacturer, and a leading provider of cloud server
10     space and computing power. 15
11            11.     To drive its aggressive efforts to expand into—and dominate—these and other
12     markets, Amazon leveraged and exploited its most valuable asset: the immense brand loyalty of
13     its customers. In doing so, Amazon both violated the antitrust laws and harmed hundreds of
14     millions of consumers.
15            12.     In 2006, just one year after launching its Prime membership program Amazon
16     launched Fulfillment by Amazon (“Fulfillment services” or “FBA”), a logistics service that
17     provides warehousing, packing, and shipping to third-party sellers (“Sellers”), who account for
18     over 50% of the items purchased through Amazon.com. 16
19            13.     From the inception of its Fulfillment services, Amazon’s goal was to dominate
20     the $1.5 trillion-per-year shipping and logistics industry. Unlike e-commerce, however, the
21

22

23     14
          See Lisa M. Khan, Amazon’s Antitrust Paradox, 126 YALE L.J. 564, 747–53 (2017).
24
       15
          Khan, Amazon’s Antitrust Paradox, supra note 14, at 754.
       16
          Tugba Sabanoglu, Percentage of paid units sold by third-party sellers on Amazon platform as
25     of 1st quarter 2021, STATISTA (May 7, 2021), https://www.statista.com/statistics/259782/third-
       party-seller-share-of-amazon-platform/.
26                                                                               TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           –5–
                                                                                      936 North 34th Street, Suite 300
27                                                                                   Seattle, Washington 98103-8869
                                                                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                                          www.terrellmarshall.com
                    Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 9 of 64




1      “logistics [industry was] filled with worthy competitors that ha[d] dominated the industry for a
2      century”—FedEx, UPS, and the U.S. Postal Service. 17
3             14.     The question for Amazon was how to quickly gain customers for its Fulfillment
4      services so that it could rapidly expand its logistics footprint.
5             15.     The company’s answer to this question is emblematic of its ruthless and
6      anticompetitive business strategy: Amazon decided to simply force Sellers to purchase its
7      Fulfillment services.
8             16.     This strategy was viable because of the immense power that Amazon has over
9      Sellers. Of the 2.3 million active third-party Sellers from around the world, about 37%—or
10     850,000—of Sellers “rely on Amazon as their sole source of income.” 18
11            17.     The company’s power over Sellers stems from its complete control over whether
12     a Seller’s product is even shown to an Amazon shopper.
13            18.     Amazon exercises this control through the Buy Box: products offered by sellers
14     with a Prime Badge are placed higher in Amazon’s search results and are generally the only
15     products featured in the Buy Box, through which 90% of consumer purchases on Amazon.com
16     are made.
17            19.     To force Sellers to switch to its Fulfillment services, Amazon conditioned a
18     Seller’s access to the Prime Badge—and with it, placement in the Buy Box—on a Seller’s
19     purchasing Fulfillment by Amazon.
20            20.     As documented in a report resulting from a year-long investigation by a
21     U.S. House Subcommittee (“House Subcommittee Report”), Sellers need a Prime Badge to
22     “maintain a favorable search result position, to reach Amazon’s more than 112 million Prime
23

24
       17
          Erica Pandey, The race to dominate the $1.5 trillion business of moving stuff, AXIOS (May 17,
       2019), https://www.axios.com/amazon-race-dominate-logistics-shipping-ups-fedex-dhl-
25     b652dbf0-abef-4505-9630-1107fdacb535.html.
       18
          House Subcommittee Report, supra note 8, at 249.
26                                                                              TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                             –6–
                                                                                     936 North 34th Street, Suite 300
27                                                                                  Seattle, Washington 98103-8869
                                                                                  TEL. 206.816.6603 • FAX 206.319.5450
                                                                                         www.terrellmarshall.com
                    Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 10 of 64




1      members, and to win the Buy Box,” 19 and purchasing “FBA is functionally the only way for
2      sellers to get the Prime Badge for their product listings.” 20
3             21.     In other words, Amazon has forced Sellers to buy its Fulfillment services by
4      designing its Buy Box algorithm so that “[t]he variable that has the greatest impact on the Buy
5      Box is the product’s fulfillment method. Since Amazon considers its fulfillment service to have
6      perfect metrics across variables, using Fulfillment By Amazon (FBA) is the easiest way to
7      increase your chances of winning the Buy Box.” 21
8             22.     Thus, if two Sellers—one of whom pays for Amazon’s Fulfillment services while
9      the other doesn’t—offer the same product on Amazon.com, the Seller who pays Amazon for
10     Fulfillment services will “win” the Buy Box and make the sale, even if the competing Seller
11     offers a lower total price and faster, more reliable shipping.
12            23.     In antitrust terms, Amazon’s forcing Sellers into purchasing its Fulfillment
13     services constitutes an unlawful “tying arrangement.” Placement in the Buy Box is the “tying”
14     product or service and Sellers are the “buyers.” 22 Access to the Buy Box is completely controlled
15     by Amazon, and Amazon’s algorithm assures that only products with the Prime Badge are
16     offered through the Buy Box. Fulfillment by Amazon is the “tied” product or service, which
17     Sellers must purchase to obtain access to the Buy Box. In short, “Amazon is tying the outcomes
18     it generates for sellers using its retail platform to whether they also use its delivery business.” 23
19

20

21
       19
          House Subcommittee Report, supra note 8, at 288.
22     20
          House Subcommittee Report, supra note 8, at 287 (emphasis added).
       21
          Eyal Lanxner, The Amazon Buy Box: How It Works for Sellers, and Why It’s So Important,
23
       BIGCOMMERCE (last visited Mar. 15, 2021), https://www.bigcommerce.com/blog/win-amazon-
24     buy-box/.
       22
          Technically, Amazon is limiting access to the Prime Badge. But the Prime Badge is what gains
25     a Seller access to the Buy Box, where the sale is made.
       23
          Khan, Amazon’s Antitrust Paradox, supra note 14, at 779.
26                                                                                 TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                            –7–
                                                                                        936 North 34th Street, Suite 300
27                                                                                     Seattle, Washington 98103-8869
                                                                                     TEL. 206.816.6603 • FAX 206.319.5450
                                                                                            www.terrellmarshall.com
                    Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 11 of 64




1             24.     Amazon’s anticompetitive conduct harms Sellers because it permits Amazon to
2      charge “increased fees for compulsory fulfillment … services.” 24 As one Seller reported in a
3      letter sent to federal lawmakers in 2019, “Amazon raised logistics fees by 20% over the
4      [previous] four years until they cost as much as 35% more than competing services.” 25
5             25.     Amazon’s violation of the antitrust laws also has injured and continues to injure
6      Plaintiff and Class Members, who pay higher prices when shopping on Amazon.com than they
7      would but for Amazon’s unlawful conduct. The higher prices inflicted on Plaintiff and other
8      consumers are a predictable and well-documented direct effect of Amazon’s anticompetitive
9      conduct—one that is known to Amazon and Sellers, but is hidden from Amazon’s hundreds of
10     millions of loyal customers.
11            26.     Amazon’s anticompetitive conduct directly leads to higher prices for
12     Amazon.com shoppers through several mechanisms.
13            27.     First, the algorithm that is the linchpin of Amazon’s unlawful scheme gives the
14     coveted Buy Box placement (the tying product) to products sold by Amazon and Sellers who use
15     its Fulfillment services (the tied product), even when the identical product is offered for a lower
16     total price and faster shipping by a Seller who controls its own handling and shipping—a
17     practice that Amazon refers to as “Fulfillment by Merchant” or “FBM.”
18            28.     Because “[m]ost Amazon shoppers end up clicking ‘add to cart’ for the offer
19     highlighted in the buy box”—again, 90% of purchases on Amazon.com are made through the
20     Buy Box—consumers pay more than they would have absent Amazon’s anticompetitive scheme
21     to leverage its power over e-commerce to conquer the logistics market.
22

23

24
       24
         House Subcommittee Report, supra note 8, at 292.
       25
         Spencer Soper, Amazon Accused of Forcing Up Prices in Antitrust Complaint, BLOOMBERG NEWS
25     (Nov. 8, 2019) (emphasis added), https://www.bloomberg.com/news/articles/2019-11-08/
       amazon-merchant-lays-out-antitrust-case-in-letter-to-congress.
26                                                                               TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           –8–
                                                                                      936 North 34th Street, Suite 300
27                                                                                   Seattle, Washington 98103-8869
                                                                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                                          www.terrellmarshall.com
                    Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 12 of 64




1             29.     Amazon’s manipulative pricing is well documented. For example, a 2016
2      investigation by ProPublica tracked “250 frequently purchased products [on Amazon.com] over
3      several weeks,” and found that “[a]bout three-quarters of the time, Amazon placed its own
4      products and those of companies that pay for its services in [the Buy Box] even when there
5      were substantially cheaper offers available from others.” 26
6             30.     Second, because an offer from a Seller who pays for Fulfillment by Amazon
7      “wins” the Buy Box over an offer from a non-FBA Seller who offers the identical product for a
8      lower price and with faster delivery, price competition among third-party Sellers on
9      Amazon.com is greatly reduced. With the price competition among Sellers most likely to be
10     featured in the Buy Box significantly diminished, items in the Buy Box are priced higher than
11     they would be but for Amazon’s anticompetitive scheme. And because 90% of purchases on
12     Amazon.com are made through the Buy Box, consumers pay higher prices than they would
13     have absent Amazon’s market manipulation.
14            31.     Third, Amazon charges more for Fulfillment by Amazon than its competitors in
15     the logistics industry do for comparable services, 27 and Sellers pass on a significant portion of
16     this extra cost to consumers in order to meet their margins. As one Seller reported to federal
17     lawmakers, using “Amazon’s [Fulfillment] service forced him to boost prices by as much as 12%
18     on more than 100 products he’s been selling on Amazon for years.” 28
19            32.     Fourth, since many items on Amazon’s website are sold by both Amazon and its
20     Sellers, the higher prices charged by Sellers who use Amazon’s Fulfillment services enable
21

22     26
          Julia Angwin & Surya Mattu, Amazon Says It Puts Customers First. But Its Pricing Algorithm
       Doesn’t, PROPUBLICA (Sept. 20, 2016) (emphasis added), https://www.propublica.org/article/
23
       amazon-says-it-puts-customers-first-but-its-pricing-algorithm-doesnt.
24
       27
          See, e.g., Soper, Amazon Accused of Forcing Up Prices, supra note 25 (“The merchant’s letter
       says Amazon raised logistics fees by 20% over the past four years until they cost as much as
25     35% more than competing services.”).
       28
          Soper, Amazon Accused of Forcing Up Prices, supra note 25.
26                                                                                TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           –9–
                                                                                       936 North 34th Street, Suite 300
27                                                                                    Seattle, Washington 98103-8869
                                                                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                                           www.terrellmarshall.com
                    Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 13 of 64




1      Amazon to price its products higher than it otherwise would have because its primary
2      competitors—the Sellers on its platform—are charging higher prices as a result of Amazon’s
3      unlawful leveraging of its market power in e-commerce to take over the logistics market.
4             33.     Amazon is profiting handsomely from its unlawful tying scheme. Because a
5      Seller’s revenues are directly tied to their purchasing Fulfillment by Amazon (effectively a
6      prerequisite for a Seller to appear in the Buy Box), Amazon can and does charge Sellers
7      supra-competitive prices for its Fulfillment services. And since Amazon’s unlawful conduct
8      causes Sellers to increase prices, Amazon collects higher “referral fees”—in most cases, a
9      percentage of the total sales price 29—from Sellers. In addition, the higher prices that Sellers
10     must charge to pay for Fulfillment services and meet their margins allow Amazon to charge
11     higher prices than it would but for its unlawful conduct.
12            34.     The economic harm that Amazon’s scheme has inflicted on consumers is difficult
13     to overstate. Approximately $197 billion in products was sold by Amazon alone through
14     Amazon’s website in 2020. 30 This does not include the products sold by Sellers, who in 2020
15     accounted for 52% of products sold on Amazon.com. 31
16            35.     Given that Amazon takes 30% of Sellers’ revenues in the form of fees 32 and that
17     these fees garnered the company $80.46 billion dollars in U.S. sales in 2020, 33 consumers
18

19     29
          In most cases, the referral fees that Amazon collects from Sellers are a percentage of the
       total sales price. See Selling on Amazon Fee Schedule, AMAZON (last visited June 29, 2021),
20     https://sellercentral.amazon.com/gp/help/external/200336920.
21
       30
          Amazon.com, Inc. Form 10-K for Fiscal Year Ending on December 31, 2020.
       31
          Fareeha Ali, What percentage of products on Amazon are sold by marketplace sellers?, DIGITAL
22     COMMERCE 360 (Apr. 29, 2021), https://www.digitalcommerce360.com/2021/04/29/what-
       percentage-of-products-on-amazon-are-sold-by-marketplace-sellers/.
23     32
          Stacy Mitchell, Ron Know & Zach Freed, Amazon’s Monopoly Tollbooth 3, INSTITUTE FOR LOCAL
24     SELF-RELIANCE (July 2020), available at https://ilsr.org/wp-content/uploads/2020/07/
       ILSR_Report_AmazonTollbooth_Final.pdf.
25     33
          Daniela Coppola, Annual net revenue of Amazon from 2006 to 2020, by segment, STATISTA
       (July 7, 2021), https://www.statista.com/statistics/266289/net-revenue-of-amazon-by-region/.
26                                                                                TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           – 10 –
                                                                                       936 North 34th Street, Suite 300
27                                                                                    Seattle, Washington 98103-8869
                                                                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                                           www.terrellmarshall.com
                    Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 14 of 64




1      purchase approximately $268 billion from third-party Sellers through Amazon.com last year. 34
2      This brings the total that shoppers spent on Amazon.com in 2020 to approximately $465
3      billion—the $197 billion spent on products sold by Amazon plus the $268 billion spent on
4      products sold by Sellers.
5             36.     Amazon has forced the vast majority of Sellers to purchase its Fulfillment
6      services. As a result, 73% of all Sellers now use Fulfillment by Amazon. 35 The Buy Box, through
7      which 90% of purchases on Amazon.com are made, presents consumers with offers from
8      Amazon or FBA Sellers.
9             37.     The Seller who complained to federal lawmakers reported as much as a 12%
10     increase in his prices as a result of Amazon’s unlawful conduct. Assuming that, but for Amazon’s
11     anticompetitive conduct, the prices of items purchased through the Buy Box were on average
12     higher by even a tenth of what this Seller reported (i.e., 1.2% higher)—a conservative estimate
13     given that Amazon takes 30% Seller revenues in fees—Amazon’s violations of the antitrust
14     laws overcharged consumers by approximately $5 billion in 2020 alone, and billions of dollars
15     more over the preceding years.
16            38.     Amazon’s leveraging of its market power in e-commerce to attain dominance in
17     the logistics market violates both Sections 1 and 2 of the Sherman Act (15 U.S.C. §§ 1, 2).
18            39.     Amazon’s tying arrangement is a per se violation of Section 1 of the Sherman Act
19     because Amazon has significant—indeed, monopoly-level—power over the Prime Badge, the
20     Buy Box, and e-commerce generally, and Amazon uses that power to force Sellers into
21     purchasing Amazon’s Fulfillment services.
22

23

24
       34
         $80.46 billion ÷ 0.30 = $268.2 billion.
       35
         House Subcommittee Report, supra note 8, at 288, 290 (stating that 73% of all Sellers use
25     Amazon’s Fulfillment services, even though many Sellers would prefer to use other logistics
       companies to warehouse, package, and ship their products).
26                                                                              TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                          – 11 –
                                                                                     936 North 34th Street, Suite 300
27                                                                                  Seattle, Washington 98103-8869
                                                                                  TEL. 206.816.6603 • FAX 206.319.5450
                                                                                         www.terrellmarshall.com
                    Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 15 of 64




1             40.     Amazon’s conduct also violates Section 2 of the Sherman Act because (i) Amazon
2      has monopoly-level power in several markets—the U.S. online retail-goods market and the
3      market for favorable Seller placement on the Amazon website (i.e., the granting of the Prime
4      badge, which garners higher placement in search results and access to the Buy Box)—and
5      (ii) Amazon has used that monopoly-level power to foreclose competition, to gain advantage,
6      and to destroy competitors in the market for the warehousing, packing, and shipping of retail
7      goods to consumers.
8             41.     In sum, Amazon’s unlawful use of its monopoly-level power has given it an edge
9      in the logistics market, forced Sellers to pay supra-competitive prices for Fulfillment services,
10     and increased prices for Plaintiff and other consumers who shop on Amazon.com. Amazon’s
11     unlawful tying scheme harms hundreds of thousands of businesses and hundreds of millions of
12     consumers. The only winner is Amazon, which earns billions as a result of its uncompetitive
13     conduct while continuing to gain economic power in all markets it enters.
14

15                                               II.     PARTIES
16            42.     Plaintiff Angela Hogan is a natural person and a citizen of the State of Illinois.
17     Ms. Hogan has had an Amazon Prime membership for the majority of the past seven years.
18     During that time, she has made numerous purchases through Amazon.com. Ms. Hogan made
19     her purchases almost exclusively through the Buy Box. She purchased items from Amazon and
20     third-party Sellers, and the items she purchased from the Buy Box were generally shipped by
21     Amazon’s Fulfillment services. In the past year alone, Ms. Hogan has made dozens of purchases
22     through Amazon.com, including but not limited to, purchases of skin care products, shampoo,
23     consumer electronics, clothing, children’s toys, child-proof cabinet locks, stroller accessories,
24     bedding, kitchen supplies, eating utensils, drinkware, skateboarding equipment, and jewelry.
25

26                                                                                 TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                            – 12 –
                                                                                        936 North 34th Street, Suite 300
27                                                                                     Seattle, Washington 98103-8869
                                                                                     TEL. 206.816.6603 • FAX 206.319.5450
                                                                                            www.terrellmarshall.com
                    Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 16 of 64




1      Ms. Hogan was injured by Amazon because, as a direct result of Amazon’s anticompetitive
2      actions, she was overcharged for the numerous items she purchased through the Buy Box.
3             43.     Defendant Amazon.com, Inc. is a Delaware corporation with a principal place of
4      business at 410 Terry Avenue North, Seattle, Washington 98109-5210.
5

6                                        III.   JURISDICTION AND VENUE
7             44.     This action arises under Sections 1 and 2 of the Sherman Act (15 U.S.C. §§ 1, 2),
8      Section 4 of the Clayton Act (15 U.S.C. § 15(a)), and Section 16 of the Clayton Act (15 U.S.C.
9      § 26). Plaintiff seeks damages for her injuries, as well as for injuries suffered by Class Members,
10     resulting from Amazon’s anticompetitive conduct. Plaintiff also seeks an injunction to prohibit
11     Amazon from continuing its unlawful conduct. This Court has subject matter jurisdiction under
12     28 U.S.C. § 1331 (federal question), 28 U.S.C. § 1332 (diversity), 28 U.S.C. § 1337(a) (antitrust),
13     and 15 U.S.C. § 15 (antitrust).
14            45.     Venue is proper in this District under 28 U.S.C. § 1391(b) and (c) because
15     Defendant Amazon maintains its corporate headquarters and principal place of business in this
16     District, transacts business within this District, and carries out interstate trade and commerce in
17     this district. Venue also is appropriate in this District under Section 12 of the Clayton Act, 15
18     U.S.C. § 22 (nationwide venue for antitrust matters).
19

20

21

22

23

24

25

26                                                                                 TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           – 13 –
                                                                                        936 North 34th Street, Suite 300
27                                                                                     Seattle, Washington 98103-8869
                                                                                     TEL. 206.816.6603 • FAX 206.319.5450
                                                                                            www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 17 of 64




1                                         IV.    FACTUAL ALLEGATIONS
2      A. Unchecked Growth: It’s Always Day 1 at Amazon 36
3           1. Amazon’s Prime Strategy of Losing Money to Make Money
4              46.     Amazon is a behemoth in numerous markets: e-commerce, consumer
5      electronics, television and film production, groceries, cloud services, book publishing, and
6      logistics. 37 In 2020 alone, Amazon’s revenues were more than $386 billion, from which Amazon
7      reaped a profit of $21.3 billion. 38
8              47.     As of late 2020, Amazon had a 50% or higher share of U.S. retail e-commerce. 39
9      Over the past 5 years, Amazon’s share of U.S. retail e-commerce has grown an average of 8%
10     per year. 40 If Amazon keeps gaining market share at this rate for the next 5 years—and there is
11     no indication that Amazon’s rapacious growth is slowing down—the company will control
12     73.5% of the U.S. retail e-commerce market by 2026.
13             48.     How is this possible, given that during Amazon’s first 20 years in business,
14     Amazon “generated a positive net income in just over half of its financial reporting quarters,”
15     and even in the profitable quarters, “its margins were razor-thin”? 41
16
       36
          In his first letter to shareholders in 1997, Jeff Bezos wrote, “this is Day 1 for the Internet and,
17     if we execute well, for Amazon.com.” Jeff Bezos, Amazon’s original 1997 letter to shareholders
18     (last visited July 8, 2021), https://www.aboutamazon.com/news/company-news/amazons-
       original-1997-letter-to-shareholders. “Day 1” means “energy and dynamism”—“mak[ing]
19     high-quality, high-velocity decisions.” Jeff Bezos, 2016 Letter to Shareholders (last visited July 8,
       2021), https://www.aboutamazon.com/news/company-news/2016-letter-to-shareholders. In
20     contrast, “Day 2 is stasis. Followed by irrelevance. Followed by excruciating, painful decline.
21     Followed by death. And that is why it is always Day 1.” Id. (internal quotation marks omitted).
       37
          House Subcommittee Report, supra note 8, at 247.
22     38
          Amazon Company Profile, FORTUNE 500 (last visited June 29, 2021),
       https://fortune.com/company/amazon-com/fortune500/.
23     39
          House Subcommittee Report, supra note 8, at 254.
24
       40
          Stephanie Chevalier, Projected retail e-commerce GMV share of Amazon in the United States
       from 2016 to 2021, STATISTA (July 7, 2021), https://www.statista.com/statistics/788109/amazon-
25     retail-market-share-usa/.
       41
          Khan, Amazon’s Antitrust Paradox, supra note 14, at 747.
26                                                                                 TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           – 14 –
                                                                                        936 North 34th Street, Suite 300
27                                                                                     Seattle, Washington 98103-8869
                                                                                     TEL. 206.816.6603 • FAX 206.319.5450
                                                                                            www.terrellmarshall.com
                    Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 18 of 64




1             49.     As Lisa Khan, now the Chair of the FTC, wrote in her seminal article Amazon’s
2      Antitrust Paradox, Amazon established its “dominance as an online platform thanks to two
3      elements of its business strategy: [i] a willingness to sustain losses and invest aggressively at the
4      expense of profits, and [ii] integration across multiple business lines.” 42
5             50.     By 1997, it was clear from Bezos’s own statements that “the premise of
6      Amazon’s business model was to establish scale,” and “[t]o achieve scale, the company
7      prioritized growth”: 43
8                     [Interviewer]: In your prospectus you say, “The Company’s view … is
9                     that it will incur substantial losses for the foreseeable future.”
10                    Bezos: We’re not just covering ourselves. We’re disclosing the facts of
11                    the situation. We’re going to be unprofitable for a long time. And that’s
12                    our strategy.
13                    [Interviewer]: Presumably, at some point you probably don’t want to be
14                    showing a loss.
15                    Bezos: Long term, the only way companies generate value is by making
16                    profits.
17                    [Interviewer]: Are there things that need to happen for you to reach that
18                    point?
19                    Bezos: Only one. The key thing is sales growth.
20                    [Interviewer]: But your sales must grow faster than what you spend to
21                    get them, right?
22                    Bezos: No, it’s not the rate of growth. It’s achieving a certain scale. 44
23

24
       42
          Khan, Amazon’s Antitrust Paradox, supra note 14, at 746–47.
       43
          Khan, Amazon’s Antitrust Paradox, supra note 14, at 749.
25     44
          Jeffrey L. Seglin, Hot strategy: ‘Be unprofitable for a long time,’ ABI/INFORM (Sept. 1, 1997)
       (accessed via LEXISNEXIS) (emphasis added).
26                                                                                    TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           – 15 –
                                                                                           936 North 34th Street, Suite 300
27                                                                                        Seattle, Washington 98103-8869
                                                                                        TEL. 206.816.6603 • FAX 206.319.5450
                                                                                               www.terrellmarshall.com
                    Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 19 of 64




1             51.     As Bezos’s statements show, “aggressive investing would be key [to Amazon’s
2      success], even if that involved slashing prices or spending billions on expanding capacity, in
3      order to become consumers’ one-stop-shop.” 45
4             52.     Enter Amazon Prime. While the initial benefit of Prime membership was
5      unlimited two-day shipping, since the program’s inception in 2006, Amazon has bundled in
6      numerous other benefits, such as special deals and discounts, 2-hour grocery delivery through
7      Whole Foods Market and Amazon Fresh, unlimited streaming of movies and TV shows through
8      Prime Video, access to over two million songs through Prime Music, unlimited photo storage
9      through Amazon Photos, and free two-day delivery and discounts when filling a medication
10     prescription through Amazon Pharmacy. 46
11            53.     Amazon did not make money from its Prime program, but the company was
12     “willing to lose hundreds of millions of dollars a year on” Prime “because the service create[d]
13     loyalty to the company.” 47 As an Amazon employee who worked on Prime explained: “It was
14     never about the $79. It was really about changing people’s mentality so they wouldn’t shop
15     anywhere else.” 48
16            54.     Amazon’s strategy of operating the Prime program at a loss paid off, generating
17     extraordinary customer loyalty. One 2020 survey of American consumers found that, despite
18     24% of respondents “hav[ing] negative feelings about Amazon’s impact on the retail industry,”
19     47% of Americans nonetheless “do at least a quarter of their shopping on Amazon,” and 23% of
20

21

22     45
          Khan, Amazon’s Antitrust Paradox, supra note 14, at 749.
       46
          Zoe Malin, What is Amazon Prime? Membership benefits, prices and more, NBC NEWS
23
       (June 22, 2021), https://www.nbcnews.com/shopping/amazon-prime-day/amazon-prime-
24     benefits-cost-n1269672.
       47
          Steve Woo, Amazon ‘Primes’ Pump for Loyalty, WALL STREET JOURNAL (Nov. 14, 2011),
25     https://www.wsj.com/articles/SB10001424052970203503204577036102353359784.
       48
          Khan, Amazon’s Antitrust Paradox, supra note 14, at 752–53 (citation omitted).
26                                                                               TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                          – 16 –
                                                                                      936 North 34th Street, Suite 300
27                                                                                   Seattle, Washington 98103-8869
                                                                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                                          www.terrellmarshall.com
                    Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 20 of 64




1      respondents “buy more than half of all their goods on the site.” 49 Moreover, the survey showed
2      that “[f]ast and free shipping [i.e., Prime shipping] is far and away the top reason people shop
3      at Amazon, selected by 80% of respondents.” 50
4             55.     Loyalty to Amazon is especially strong among Prime members, who account for
5      the vast majority of sales on Amazon.com. 51 As the House Subcommittee Report found, Prime
6      members are so loyal that they are not sensitive to price increases:
7                     Once Prime members pay the upfront annual membership fee, they are
8                     likely to concentrate their online purchases with Amazon … . As one
9                     market participant observed, “Prime members will continue to use
10                    Amazon and not switch to competing platforms, despite higher prices
11                    and lower-quality items on Amazon compared to other marketplaces,
12                    and despite recent increases in the price of a Prime membership.” 52
13            56.     This is in large part because consumers trust that Amazon is giving them not only
14     the best shipping but also the best price:
15                    Amazon loyalists shop on Amazon.com trusting that they are getting a
16                    bargain. . . . [I]t’s this perception of low pricing that helps make shopping
17

18     49
          New Consumer Survey from Convey Reveals Mixed Feelings About Amazon – Even As Fast,
19     Free Shipping Proves Irresistible, BUSINESS WIRE (Feb. 5, 2020) (emphasis added)
       https://www.businesswire.com/news/home/20200205005457/en/New-Consumer-Survey-
20     from-Convey-Reveals-Mixed-Feelings-About-Amazon-%E2%80%93-Even-As-Fast-Free-Shipping-
21     Proves-Irresistible.
       50
          Id.
22     51
          Most people who purchase items through Amazon are Amazon Prime members, see Tugba
       Sabanoglu, Number of Amazon Prime users in the United States from 2017 to 2022, STATISTA
23
       (Dec. 1, 2020) (showing that there were 142.5 million Prime members in United States in 2020),
24     and Prime members also account for the vast majority of sales through Amazon, “spend[ing] an
       average of $1,400 annually on Amazon, versus $600 [spent annually by] non-members.” House
25     Subcommittee Report, supra note 8, at 260.
       52
          House Subcommittee Report, supra note 8, at 260 (emphasis added);
26                                                                                TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                          – 17 –
                                                                                       936 North 34th Street, Suite 300
27                                                                                    Seattle, Washington 98103-8869
                                                                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                                           www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 21 of 64




1                      on Amazon almost instinctual to many consumers. It’s this perception
2                      that keeps Amazon shoppers from checking other sites for lower pricing
3                      before hitting the “Place Your Order” button. It makes retail shoppers
4                      check their Amazon app before heading to the register. It’s enough to
5                      convince folks to make purchases with just an Alexa voice command or a
6                      Dash button-push without concern for how little visibility they have into
7                      actual market pricing. 53
8           2. The Buy Box Trains Consumers to Click Without Thinking
9              57.     Consumers’ trust in Amazon extends to the Buy Box.
10             58.     Amazon’s e-commerce platforms allows multiple Sellers to offer the same
11     product; in some cases Amazon offers the product as well. 54 The Buy Box enables one-stop
12     single-click shopping, eliminating the need for consumers to comparison shop.
13

14

15

16

17

18

19

20

21

22

23

24
       53
          Jake Fishman, Amazon, the Price Perception Leader, GAP INTELLIGENCE (Sept. 7, 2017),
25     https://www.gapintelligence.com/blog/amazon-com-the-price-perception-leader/.
       54
          House Subcommittee Report, supra note 8, at 249.
26                                                                              TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                          – 18 –
                                                                                     936 North 34th Street, Suite 300
27                                                                                  Seattle, Washington 98103-8869
                                                                                  TEL. 206.816.6603 • FAX 206.319.5450
                                                                                         www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 22 of 64




1             59.      When a consumer clicks on a link to a product on Amazon’s site, the consumer is
2      taken to the product page, and an algorithm controlled by Amazon “chooses a single seller from
3      all the vendors offering that product to display as the featured offer in the ‘Buy Box’”: 55
4

5

6

7

8

9

10

11

12

13            60.      Amazon Marketplace—the market through which third party Sellers offer their

14     goods—“is so well integrated into Amazon.com [that] a lot of customers don’t even realize they

15     are [sometimes] purchasing from third party sellers” when they make a purchase through the

16     Buy Box. 56

17            61.      Because 90% of consumer purchases on Amazon’s website are made through the

18     Buy Box, 57 being featured in the Buy Box is extremely important to Sellers: 58

19
       55
          House Subcommittee Report, supra note 8, at 249.
20     56
          Sophia Spiridakis, What Is Amazon Marketplace? Everything You Need to Know About the
21     Platform, SELLER’S CHOICE (Mar. 20, 2020), https://www.sellerschoice.digital/blog/what-amazon-
       marketplace; see also Dave Hamrick, How to Win the Amazon Buy Box, JUNGLE SCOUT (Jan. 4,
22     2021) (“Ultimately, the Buy Box facilitates a low-friction sale on Amazon by enabling shoppers
       to make their purchase quickly and easily, within just two or three steps. But, what most
23
       consumers don’t realize is that the Buy Box is separate from the listing itself and sellers
24     compete for ownership of the widget.”), https://www.junglescout.com/blog/how-to-win-the-
       buy-box/.
25     57
          Ziebak, How to Win the Amazon Buy Box in 2021, supra note 13.
       58
          Ziebak, How to Win the Amazon Buy Box in 2021, supra note 13.
26                                                                                TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           – 19 –
                                                                                       936 North 34th Street, Suite 300
27                                                                                    Seattle, Washington 98103-8869
                                                                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                                           www.terrellmarshall.com
                      Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 23 of 64




1

2

3

4

5

6               62.     Another analyst provides a succinct yet comprehensive statement of the value of

7      the Buy Box to Sellers: 59

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
       59
            Dave Hamrick, How to Win the Amazon Buy Box, supra note 56.
26                                                                             TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                          – 20 –
                                                                                    936 North 34th Street, Suite 300
27                                                                                 Seattle, Washington 98103-8869
                                                                                 TEL. 206.816.6603 • FAX 206.319.5450
                                                                                        www.terrellmarshall.com
                    Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 24 of 64




1             63.     The importance of “winning the Buy Box” to a Seller’s bottom line cannot be
2      overstated. The advantage to a Seller of their product appearing in the Buy Box is so well known
3      that books have been written on the topic:
4

5

6

7

8

9

10

11
              64.     Thousands if not millions of blog posts and articles analyze the Buy Box or give
12
       Sellers tips on how to win it. A Google search for “how to win the buy box Amazon” yields
13
       nearly 200 million results:
14

15

16

17

18

19

20

21

22

23

24

25

26                                                                              TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                         – 21 –
                                                                                     936 North 34th Street, Suite 300
27                                                                                  Seattle, Washington 98103-8869
                                                                                  TEL. 206.816.6603 • FAX 206.319.5450
                                                                                         www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 25 of 64




1              65.     So how does Amazon’s algorithm determine which Seller wins the Buy Box?
2              66.     Amazon represents that, to win the Buy Box, a Seller must (i) “have a
3      Professional selling account” 60 (ii) “[p]rice [its] items competitively,” (iii) “[o]ffer faster shipping
4      and free shipping,” (iv) “[p]rovide great customer service,” and (v) “[k]eep stock available.” 61
5              67.     Conspicuously missing from Amazon’s list is the most important factor for
6      winning the Buy Box: a Seller’s paying Amazon for its Fulfillment services.
7      B. Fulfillment by Amazon: How to Win Markets and Influence Sellers
8              68.     As stated in the Introduction, from its inception Amazon’s aspirations were never
9      constrained to being the largest online book retailer or even the largest retailer. From the
10     beginning, Amazon’s goal was to dominate every sector of the U.S. economy.
11             69.     Amazon’s modus operandi for achieving this goal is illustrated by its strategy for
12     building a logistics empire:
13                     (i)     Invest heavily in online retail, operating at a loss to quickly
14                             achieve scale.
15                     (ii)    Undercut competitors’ prices and offer free shipping through
16                             Prime to engender customer loyalty and make Amazon the
17                             consumer’s one-stop-shop.
18                     (iii)   Once scale and customer loyalty are attained, “leverage[ ] its
19                             dominance over online shopping and its captive audience of
20                             sellers to rapidly become a huge player in package delivery” and
21

22
       60
          Featured Offer eligibility, AMAZON SELLER CENTRAL (last visited July 7, 2021),
23
       https://sellercentral.amazon.com/gp/help/external/200418100?language=en-
24     US&ref=efph_200418100_cont_201687550.
       61
          Becoming the Featured Offer, AMAZON SELLER CENTRAL (last visited July 7, 2021),
25     https://sellercentral.amazon.com/gp/help/external/help.html?itemID=201687550&language=e
       n-US&ref=efph_201687550_cont_37911.
26                                                                                    TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                             – 22 –
                                                                                           936 North 34th Street, Suite 300
27                                                                                        Seattle, Washington 98103-8869
                                                                                        TEL. 206.816.6603 • FAX 206.319.5450
                                                                                               www.terrellmarshall.com
                    Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 26 of 64




1                            “finance[ing] the necessary infrastructure on the backs of
2                            sellers.” 62
3             70.     Amazon’s business strategy echoes Archimedes’ statement that, given the right
4      lever and “a firm place to stand,” he could “move the earth.” 63
5             71.     The first two steps of Amazon’s strategy had been implemented by 2006, when
6      Amazon launched Fulfillment by Amazon, its logistics business which provides warehousing,
7      packing, and shipping services.
8             72.     Amazon touted its Fulfillment services as a boon for both consumers and “small
9      and medium-sized” Sellers:
10                    “We created Fulfillment by Amazon because it is good for Amazon.com
11                    customers, and therefore, great for our third-party sellers,” said Joe
12                    Walowski, Product Manager, Fulfillment by Amazon. “With membership
13                    in Amazon Prime growing every day, more and more Amazon.com
14                    customers want a great deal on shipping and to receive their orders
15                    quickly. Fulfillment by Amazon makes it possible for sellers to offer
16                    Amazon.com customers this convenience.” 64
17            73.     In the early days of Fulfillment by Amazon, there were indications that some
18     Sellers felt that they were benefiting from Amazon’s Fulfillment services. 65
19

20     62
          Mitchell, et al., Amazon’s Monopoly Tollbooth, supra note 32, at 8.
21
       63
          ENCARTA BOOK OF QUOTATIONS 31 (2000).
       64
          Amazon Launches New Services to Help Small and Medium-Sized Businesses Enhance Their
22     Customer Offerings by Accessing Amazon’s Order Fulfillment, Customer Service, and Website
       Functionality, BUSINESS WIRE (Sept. 19, 2006) (accessed via LEXISNEXIS).
23     65
          See generally Brad Stone, Sold on eBay, Shipped by Amazon.com, THE NEW YORK TIMES, at C-1
24     (Apr. 27, 2007) (accessed via LEXISNEXIS) (“The program has some enthusiastic early customers.
       Barry Mark, who runs Treebeard Books from his home in Palm Beach County, Fla., buys surplus
25     books and sells them on Amazon and other sites. Since he signed up for Fulfillment by Amazon
       last September, he says that his sales have jumped more than 30 percent, and a third of the
26                                                                               TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                          – 23 –
                                                                                      936 North 34th Street, Suite 300
27                                                                                   Seattle, Washington 98103-8869
                                                                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                                          www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 27 of 64




1              74.     But Sellers’ excitement about Amazon’s Fulfillment services was short-lived as it
2      became clear that Amazon planned to build its logistics empire on the backs of Sellers in two
3      ways.
4              75.     First, Amazon conditioned Sellers’ ability to obtain a Prime Badge—and with it,
5      the coveted Buy Box placement—on a Sellers’ purchasing Amazon’s Fulfillment services.
6              76.     Second, once Sellers were completely reliant on Amazon for logistics, Amazon
7      continually increased the fees that Sellers paid for Fulfillment services in order to fund its
8      expansion in the logistics market.
9         1. Amazon ties Sellers’ access to the Buy Box on their paying Amazon for its Fulfillment
10             services.
11             77.     Amazon’s tying scheme—expanding its logistics business by forcing Sellers to pay
12     for Fulfillment by Amazon as a condition of gaining access to the Buy Box—has long been
13     known to industry insiders and analysts, but consumers have for the most part remained in the
14     dark.
15             78.     The tie between a Seller’s offer being listed in the Buy Box (which requires that
16     the Seller have a Prime Badge) and Fulfillment by Amazon also is well known to lawmakers. As
17     the House Subcommittee Report puts it:
18                     There is a strong link between Amazon Marketplace and Fulfillment by
19                     Amazon (FBA), Amazon’s paid logistics service. Amazon uses its
20                     dominance in each of these markets to strengthen and reinforce its
21                     position in the other.
22                     Amazon’s FBA program combines warehousing, packing, and shipping
23                     services, and most importantly, access to Prime customers.
24

25     orders that come in are from members of Amazon Prime, the company’s premium discount
       shipping program.”).
26                                                                                TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           – 24 –
                                                                                       936 North 34th Street, Suite 300
27                                                                                    Seattle, Washington 98103-8869
                                                                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                                           www.terrellmarshall.com
                    Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 28 of 64




1                      …
2                      FBA is functionally the only way for sellers to get the Prime Badge for
3                      their product listings. 66
4             79.      Numerous articles and blog posts (some by Sellers themselves) provide support
5      for the House Subcommittee Report’s conclusion that Amazon exercises its market power in
6      e-commerce to force Sellers to pay for its Fulfillment services:
7                   (i) “The variable that has the greatest impact on the Buy Box is the
8                      product’s fulfillment method. Since Amazon considers its fulfillment
9                      service to have perfect metrics across variables, using Fulfillment By
10                     Amazon (FBA) is the easiest way to increase your chances of winning the
11                     Buy Box.” 67
12                  (ii) “Amazon favours FBA sellers, by making it easier to win the buy box if
13                     you use their distribution network.” 68
14                  (iii) “The simplest way to sell on Amazon Prime is to join Amazon FBA, a
15                     highly automated and powerful fulfillment network. You send your
16                     product inventory to Amazon, and they store it in their warehouses.
17                     When a customer places an order through your listing, Amazon picks it,
18                     packs it, and ships it. Once your products are in FBA, they automatically
19                     get the Prime Badge.” 69
20

21

22     66
          House Subcommittee Report, supra note 8, at 287 (emphasis added).
       67
          Lanxner, The Amazon Buy Box, supra note 21.
23     68
          Hacking the Buy Box – Understanding Amazon’s Buy Box Eligibility & Algorithm, MUSEMINDED
24     (Dec. 3, 2019), https://museminded.com/how-to-win-the-amazon-buy-box/.
       69
          Michael Burns, How to Sell on Amazon Prime: 3 Ways to Get the Prime Badge, WEBRETAILER
25     (Apr. 29, 2020) (emphasis added), https://www.webretailer.com/b/how-to-sell-on-amazon-
       prime/.
26                                                                                TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           – 25 –
                                                                                       936 North 34th Street, Suite 300
27                                                                                    Seattle, Washington 98103-8869
                                                                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                                           www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 29 of 64




1                   (iv) “When you’re FBM [fulfilled by merchant], you’re not eligible for the
2                         Amazon Prime Badge, which is tied directly to Amazon’s organic ranking
3                         algorithm.” 70
4                   (v) “The easiest way to sell Amazon Prime is to use FBA as your fulfillment
5                         method. Regardless of your business model, by joining Amazon as an
6                         FBA seller your products will automatically be considered for Amazon
7                         Prime. … From a ready-to-buy customer base to an increased chance of
8                         winning the Buy Box, there are many benefits to selling Amazon
9                         Prime.” 71
10            80.         The 2020 House Subcommittee Report presents further compelling evidence
11     that Sellers were coerced by Amazon into purchasing Fulfillment services to gain access to the
12     Buy Box, even when the Sellers found Amazon’s Fulfillment services to be of lower quality than
13     the warehousing, packing, and shipping services offered by competitors:
14                  (i)    “One third-party seller provided the Subcommittee with anecdotal
15                         evidence that Amazon favors sellers who participate in Amazon’s
16                         fulfillment program over sellers who do not. The seller set up an
17                         experiment where he sold the same product, one self-fulfilled and the
18                         other fulfilled through FBA, and ran different test cases. The seller
19                         found that ‘Even when the consumer price of the self-fulfilled order
20                         was reduced and sold for a lower price (7% lower) than the FBA offer,
21                         the FBA still “won” the “Buy Box.”’ The seller indicated that, without
22                         this favorable treatment for FBA, they would not choose to use FBA, as
23

24
       70
          Nick Cotter, Amazon FBM and Seller Fulfilled Prime (SFP): How-to Guide, TINUITI (June 16,
       2020), https://tinuiti.com/blog/amazon/amazon-fbm/.
25     71
          Regan McPhee, How to sell on Amazon Prime in 2021, JUNGLESCOUT (May 27, 2020),
       https://www.junglescout.com/blog/how-to-sell-on-amazon-prime/.
26                                                                                  TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                             – 26 –
                                                                                         936 North 34th Street, Suite 300
27                                                                                      Seattle, Washington 98103-8869
                                                                                      TEL. 206.816.6603 • FAX 206.319.5450
                                                                                             www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 30 of 64




1                           they found Amazon’s fulfillment service was often slower and less
2                           reliable than self-fulfillment.” 72
3                   (ii)    “One third-party seller told Subcommittee staff, ‘We use both FBA and
4                           self-fulfillment, all of our negative comments are on items shipped
5                           through FBA.’” 73
6                   (iii) “A competing online marketplace described how Amazon effectively
7                           forcing sellers into its FBA program makes it more difficult to compete
8                           with Amazon for sellers … . It … explained that because of Amazon’s
9                           dominance in online commerce, ‘Even sellers who sell on other
10                          marketplaces are pushed into FBA, because it is the only practicable
11                          way to obtain sales on the Amazon marketplace.’” 74
12            81.          During his July 2020 testimony before the House Subcommittee, Amazon’s CEO
13     Jeff Bezos all but admitted that placement in the Buy Box is tied to a Sellers’ purchase of
14     Amazon’s Fulfillment services:
15                         Rep. Scanlon: “Okay, so we’ve got fulfillment by Amazon. And a year
16                         ago, we asked whether a merchant who was enrolled in Fulfillment By
17                         Amazon, also known as FBA, is a factor in whether they can be awarded
18                         the Buy Box. And at that time, Amazon said no. But the evidence is
19                         indicating, and your own documents are showing, that being enrolled in
20                         that program is a major factor, and it effectively forces sellers to pay for
21                         fulfillment services from Amazon if they want to make sales. Mr. Bezos,
22                         has Amazon’s Buy Box algorithm ever favored third party sellers who
23                         buy fulfillment services from Amazon over other sellers?”
24
       72
          House Subcommittee Report, supra note 8, at 289–90.
25     73
          House Subcommittee Report, supra note 8, at 290.
       74
          House Subcommittee Report, supra note 8, at 290.
26                                                                                    TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                               – 27 –
                                                                                           936 North 34th Street, Suite 300
27                                                                                        Seattle, Washington 98103-8869
                                                                                        TEL. 206.816.6603 • FAX 206.319.5450
                                                                                               www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 31 of 64




1                       Jeff Bezos: “I think effectively the Buy Box, directly or indirectly, I’m not
2                       sure if it’s direct, but indirectly, I think the Buy Box does favor products
3                       that can be shipped with Prime.” 75
4              82.      Indeed, before its unlawful practices came under scrutiny, Amazon openly
5      touted the fact that purchasing Fulfillment services from Amazon gave Sellers an advantage.
6      From February 2013 through December 2015, Amazon proudly proclaimed on its website:
7      “Because most FBA listings are ranked without a shipping cost, you get an edge when
8      competing!” 76
9              83.      Amazon’s anticompetitive tying scheme to force Sellers to pay for its Fulfillment
10     services has been wildly successful: approximately 85% of the top 10,000 Amazon Sellers—and
11     73% of Sellers worldwide—use FBA. 77
12          2. Amazon’s Seller Fulfilled Prime program illustrates the company’s anticompetitive
13             double standard.
14             84.      In 2015, Amazon did introduce an ostensible way for Sellers to gain access to the
15     Buy Box without paying for Fulfillment by Amazon. The company called the program “Seller
16     Fulfilled Prime,” but the program turned out to be no more than a fig leaf that failed to conceal
17     Amazon’s scheme from Sellers and regulators.
18             85.      Nominally, Seller Fulfilled Prime gave Sellers a chance to obtain a Prime Badge
19     and access to the Buy Box without paying for Fulfillment by Amazon. 78
20

21

22     75
          Big Tech Antitrust Hearing Full Transcript July 29, REV (July 29, 2020) (emphasis added),
       https://www.rev.com/blog/transcripts/big-tech-antitrust-hearing-full-transcript-july-29.
23     76
          Angwin & Mattu, Amazon Says It Puts Customers First, supra note 26 (internal quotation
24     marks omitted).
       77
          House Subcommittee Report, supra note 8, at 288, 290.
25     78
          Andrew Foot, FBA vs FBM: Should You Opt for Amazon Fulfillment Services or Use Your Own
       Resources?, NEWSTEX BLOG (Nov. 1, 2019) (accessed via LEXISNEXIS).
26                                                                                   TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                             – 28 –
                                                                                          936 North 34th Street, Suite 300
27                                                                                       Seattle, Washington 98103-8869
                                                                                       TEL. 206.816.6603 • FAX 206.319.5450
                                                                                              www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 32 of 64




1              86.     Practically, however, “only a very small percentage of sellers could meet the
2      onerous eligibility requirements for Seller Fulfilled Prime.” 79 Those eligibility requirements
3      include, among other things (i) that “99% of orders must be shipped on time and less than 0.5%
4      cancelled,” 80 and (ii) “an on-time delivery rate of 98.5 percent.” 81
5              87.     These requirements are so stringent that Amazon itself was incapable of
6      achieving them. The share of packages purchased directly from Amazon that were not
7      delivered on time went from 4.6% in 2017 to 8.6% in 2018 to an astounding 16.6% in 2018. 82
8              88.     Thus, it was evident from its inception that Seller Fulfilled Prime was an
9      anticompetitive sham. In addition to Amazon being unable to meet the criteria it established for
10     Sellers, Amazon threatened to revoke the Prime status of some Sellers who used Seller Fulfilled
11     Prime “unless they switched from buying postage from the U.S. Postal Service to buying it from
12     Amazon, often at higher rates.” 83
13             89.     In February 2019, “Amazon stopped allowing new sellers to sign up” for Seller
14     Fulfilled Prime. 84
15          3. Amazon taxes Sellers to fund the rapid expansion of its logistics business.
16             90.     Because Sellers’ access to the Buy Box is conditioned on their purchasing
17     Amazon’s Fulfillment services, Amazon is able to charge Sellers supra-competitive fees for
18     Fulfillment by Amazon. These fees operate as a tax that Amazon uses to fund its foray into the
19     logistics industry and to cover losses in its other parts of its business.
20

21
       79
          House Subcommittee Report, supra note 8, at 287.
       80
          Foot, FBA vs FBM, supra note 78.
22     81
          Mitchell, et al., Amazon’s Monopoly Tollbooth, supra note 32, at 8.
       82
          Rachel Premack, Amazon is moving away from the USPS and UPS for its in-house delivery
23
       network — but the ‘sloppier’ system may be delaying your packages (AMZN, UPS), BUSINESS
24     INSIDER (July 3, 2019), https://markets.businessinsider.com/news/stocks/amazon-late-packages-
       compared-to-fedex-ups-usps-shipping-2019-7.
25     83
          Mitchell, et al., Amazon’s Monopoly Tollbooth, supra note 32, at 8.
       84
          Mitchell, et al., Amazon’s Monopoly Tollbooth, supra note 32, at 8.
26                                                                                  TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                            – 29 –
                                                                                         936 North 34th Street, Suite 300
27                                                                                      Seattle, Washington 98103-8869
                                                                                      TEL. 206.816.6603 • FAX 206.319.5450
                                                                                             www.terrellmarshall.com
                       Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 33 of 64




1                91.     As one logistics consultant explained, the only reason for a Seller to pay for
2      Amazon’s Fulfillment services is because they are being coerced to do so:
3                        On a dollars and cents side, [Fulfillment by Amazon is] not that
4                        competitive. … I’d recommend Amazon if they were really good on price,
5                        but they’re not. If it weren’t for the algorithm, if it weren’t for the fifty-
6                        plus pressure points that Amazon is placing on the business, FBA
7                        wouldn’t be attractive. 85
8                92.     Amazon’s power in the e-commerce market has allowed it to sharply raise the
9      fees for its Fulfillment services over time. The company’s revenues from its logistics business
10     grew from approximately $3 billion in 2014 to $29 in 2019. 86
11               93.     The increase in revenue from Amazon’s Fulfillment services is primarily driven by
12     the steep increase in the fees charged by the company, not an increase in the number of Sellers
13     who pay for Fulfillment by Amazon:
14                       Between 2013 and 2019, the standard rate for storing inventory in
15                       Amazon’s warehouses during off-peak months rose 67 percent. For the
16                       peak months of October through December, the rate soared by
17                       300 percent. Storage rates for standard-sized items (those under 20
18                       pounds and within certain dimensions) are now 75 cents per cubic foot
19                       per month during the first part of the year and $2.40 during the peak
20                       season. Amazon’s storage fees are much higher than those of its
21                       competitors, according to several sources. …
22                       The prices Amazon charges to pack and ship an item have likewise risen.
23                       … Prices across the board went up [between 2013 and 2020]. The size of
24

25     85
            Mitchell, et al., Amazon’s Monopoly Tollbooth, supra note 32, at 8.
       86
            Mitchell, et al., Amazon’s Monopoly Tollbooth, supra note 32, at 8.
26                                                                                     TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                               – 30 –
                                                                                            936 North 34th Street, Suite 300
27                                                                                         Seattle, Washington 98103-8869
                                                                                         TEL. 206.816.6603 • FAX 206.319.5450
                                                                                                www.terrellmarshall.com
                    Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 34 of 64




1                     the increase varied widely, but the median increase for an item was 55
2                     percent. 87
3             94.     For a wide variety of products, the shipping fees Amazon charges Sellers who use
4      its Fulfillment services increased by more than 100% from 2013 to 2020, and the storage fees
5      increased by 200% or more during the same period: 88
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22     87
          Mitchell, et al., Amazon’s Monopoly Tollbooth, supra note 32, at 8; see also Stacy Mitchell,
       Amazon Doesn’t Just Want to Dominate the Market – It Wants to Become the Market, THE
23
       NATION (Feb. 15, 2018) (accessed via LEXISNEXIS) (As more third-party sellers have agreed to sign
24     up for these services, Amazon has repeatedly raised its fees, with fulfillment fees rising [in
       2018] by as much as 14 percent for standard-size items (and more for oversize goods), on top of
25     similar increases in 2017.”).
       88
          Mitchell, et al., Amazon’s Monopoly Tollbooth, supra note 32, at 11.
26                                                                             TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                         – 31 –
                                                                                    936 North 34th Street, Suite 300
27                                                                                 Seattle, Washington 98103-8869
                                                                                 TEL. 206.816.6603 • FAX 206.319.5450
                                                                                        www.terrellmarshall.com
                      Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 35 of 64




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
                95.     One Seller told federal lawmakers that “[d]espite the slow delivery times,
20
       Amazon’s logistics fees were 35% higher than other rapid shipping options offered by UPS and
21
       the U.S. Postal Service … .” 89
22

23

24

25
       89
            Soper, Amazon Accused of Forcing Up Prices, supra note 25 (emphasis added).
26                                                                               TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           – 32 –
                                                                                      936 North 34th Street, Suite 300
27                                                                                   Seattle, Washington 98103-8869
                                                                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                                          www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 36 of 64




1             96.      Amazon’s supra-competitive pricing of its Fulfillment services is consistent with
2      the other fees it charges Sellers—e.g., the referral fees that Amazon collects from Sellers for
3      every item sold through its platform.
4             97.      From 2015 to 2020, Amazon’s “revenue from seller fees [grew] two-and-a-half
5      times as fast as total consumer spending on its site” because “it [was] taking a larger cut of
6      every dollar sellers make on the site.” 90 In 2015, Amazon took $19 of every $100 in sales that a
7      Seller made on Amazon.com; by 2020, Amazon’s cut had increased to over $30 of every $100 in
8      sales that a Seller made through the platform. 91
9             98.      The ever-increasing pressure from Amazon on Sellers’ bottom lines led directly
10     to Sellers increasing their prices to make margin. Consumers therefore absorb the
11     supra-competitive fees that Sellers pay to Amazon, including the fees that Sellers pay for
12     Fulfillment services.
13            99.      Despite all evidence to the contrary, Amazon continues to represent that the
14     purpose of the Buy Box is “[t]o give customers the best possible shopping experience,” and that
15     Sellers’ placement in the Buy Box is based on “performance-based requirements.” 92
16            100.     Amazon’s actions during the COVID-19 pandemic prove otherwise.
17          4. COVID-19: Amazon Unmasked
18            101.     By placing stress on Amazon’s logistics system, the COVID-19 pandemic for the
19     first time gave consumers a clear view of the harms caused by Amazon’s exploiting its
20     customers’ loyalty to force Sellers to pay for Amazon’s logistics services.
21            102.     As brick-and-mortar stores shuttered and people were directed to shelter in
22     place, millions of Americans turned to Amazon, leading the company’s revenues to skyrocket.
23

24
       90
          Mitchell, et al., Amazon’s Monopoly Tollbooth, supra note 32, at 4.
       91
          Mitchell, et al., Amazon’s Monopoly Tollbooth, supra note 32, at 4.
25     92
          How the Featured Offer works, AMAZON SELLER CENTRAL (last visited July 7, 2021),
       https://sellercentral.amazon.com/gp/help/external/37911?language=en-US.
26                                                                                   TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                          – 33 –
                                                                                          936 North 34th Street, Suite 300
27                                                                                       Seattle, Washington 98103-8869
                                                                                       TEL. 206.816.6603 • FAX 206.319.5450
                                                                                              www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 37 of 64




1             103.     But consumers who were used to quick delivery were shocked to find that many
2      of the items they ordered from Amazon didn’t arrive for weeks. 93
3             104.     Amazon sought to explain the delays by pointing out that it “was inundated with
4      orders to the point that its warehousing and shipping system buckled.” 94
5             105.     But the main reason for the delays was Amazon’s tying scheme, which is
6      reflected in the Buy Box algorithm: “The variable that has the greatest impact on the Buy Box is
7      the product’s fulfillment method,” and the Buy Box algorithm gives Fulfillment by Amazon a
8      perfect score across all variables, regardless of how Amazon’s Fulfillment services actually
9      performs against competing logistics methods used by Sellers. 95
10            106.     Amazon’s Buy Box algorithm therefore continued to select products offered by
11     Amazon or Sellers who used Amazon’s Fulfillment services (the tied product), “[e]ven when it
12     became clear that Amazon’s logistics weren’t up to the task, and that sellers on its marketplace
13     could independently get orders to customers faster.” 96
14            107.     One Seller recounted the drastic steps it had to take to make a sale early in the
15     pandemic despite having shipping times much faster than those available through Amazon’s
16     Fulfillment services:
17                     The manager of a company that sells on Amazon, who spoke on the
18                     condition of anonymity due to fear of retaliation, says that during the
19

20     93
          See Knox & Shaoul, How Amazon Used the Pandemic to Amass More Monopoly Power,
21     supra note 12 (“At the height of the pandemic, with many storefronts shuttered over statewide
       shelter-in-place orders, shoppers who turned en masse to Amazon's ubiquitous online
22     marketplace found many of the products they wanted wouldn't arrive for weeks. For a
       company ‘obsessed’ with consumer satisfaction, Amazon Prime was unable to deliver.”).
23     94
          Knox & Shaoul, How Amazon Used the Pandemic to Amass More Monopoly Power,
24     supra note 12.
       95
          Lanxner, The Amazon Buy Box, supra note 21.
25     96
          Knox & Shaoul, How Amazon Used the Pandemic to Amass More Monopoly Power,
       supra note 12.
26                                                                               TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                          – 34 –
                                                                                      936 North 34th Street, Suite 300
27                                                                                   Seattle, Washington 98103-8869
                                                                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                                          www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 38 of 64




1                       pandemic, their products in Amazon’s fulfillment system saw significant
2                       delays; it would be weeks before Amazon could get those products to
3                       customers. The company had the same products in its own warehouse
4                       that it could deliver to customers in days, not weeks. But in order for
5                       shoppers to find those products [which did not appear in the Buy Box], it
6                       had to drastically increase the prices of the products stored in Amazon’s
7                       warehouse, despite the far longer shipping times. Only after jacking up
8                       the prices of their “Prime” offers did the company see some increase in
9                       sales, albeit still a fraction of their sales last March, the manager says. 97
10            108.      Through March 2020, “Amazon was still giving ‘Buy Box’ preference to offers
11     that were fulfilled by Amazon’s own logistics network, even if the shipping time was
12     considerably longer (delays were reported of up to a month) and the price was more
13     expensive.” 98
14            109.      To avoid fallout from the harm that its anticompetitive Buy Box algorithm was
15     causing consumers, by April 2020 the company temporarily changed the algorithm so that “[o]n
16     Fulfilled By Merchant (FBM) offers similar to FBA offers, [Amazon gave] preference to FBM in
17     the algorithm.” 99
18

19

20     97
          Knox & Shaoul, How Amazon Used the Pandemic to Amass More Monopoly Power,
21     supra note 12.
       98
          Kiri Masters, Amazon Gives A Boost To Merchants Who Fulfill Their Own Orders While
22     Warehouses Struggle To Cope With COVID-19 Demand, FORBES (Mar. 31, 2020),
       https://www.forbes.com/sites/kirimasters/2020/03/31/amazon-gives-a-boost-to-merchants-
23
       who-fulfill-their-own-orders-while-warehouses-struggle-to-cope-with-covid-19-demand/
24     ?sh=540e28056e1b.
       99
          Mike O’Brien, Amazon Adjusted Buy Box Algorithm, Rewarding Merchant Fulfilled Orders,
25     MULTICHANNEL MERCHANT (Apr. 7, 2020), https://multichannelmerchant.com/ecommerce/
       amazon-adjusted-buy-box-algorithm-rewarding-merchant-fulfilled-orders/.
26                                                                                    TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                             – 35 –
                                                                                           936 North 34th Street, Suite 300
27                                                                                        Seattle, Washington 98103-8869
                                                                                        TEL. 206.816.6603 • FAX 206.319.5450
                                                                                               www.terrellmarshall.com
                          Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 39 of 64




1                  110.     One Seller who used both Fulfillment by Amazon and Fulfillment by Merchant
2      described the temporary change to Amazon’s Buy Box algorithm as “unprecedented”:
3                           Peter Marlega, director of operations at mobile phone accessory seller
4                           Tech Armor, said he too had noticed and adapted to Amazon’s buy box
5                           algorithm change – in some cases raising the price of an FBA offer so the
6                           FB[M] offer would win … .
7                           “This is unprecedented in my experience,” said Marlenga, who has been
8                           in ecommerce since 2006 and has been using FBA for years. “It’s the
9                           smart thing for Amazon to do, because they’re still getting the sale.
10                          We’ve always done both FBA and FBM listings. But just three weeks ago,
11                          even if made my FBM listing 75% of the FBA price, the FBA offer still
12                          wins the buy box. I can even off er overnight shipping, but FBA still
13                          wins.”
14                          The algorithm tweak has significantly improved conversion rates
15                          [i.e., the number of page visits that result in a sale], Marlenga said. Prior
16                          to the change, if Tech Armor had a product listed through FBA and
17                          inventory ran out and its FBM offer won the buy box, the conversion
18                          rate would still dip by 50% to 75% … .
19                          “Now in [sic] when we have an FBM offer in the buy box, the conversion
20                          rate is only down 10%–20% (from competing Prime offers),” he said. “I
21                          imagine shoppers are searching and finding that Prime eligible offers
22                          have a 21-plus day lead time and they’re coming back to us.” 100
23

24

25
       100
             Id.
26                                                                                       TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                                 – 36 –
                                                                                              936 North 34th Street, Suite 300
27                                                                                           Seattle, Washington 98103-8869
                                                                                           TEL. 206.816.6603 • FAX 206.319.5450
                                                                                                  www.terrellmarshall.com
                      Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 40 of 64




1              111.     Amazon used the record-breaking revenues and profits generated by the
2      pandemic to scale up its logistics business, “expand[ing] its logistics footprint by 50%” in
3      2020. 101
4              112.     Amazon’s reputation as an online retailer would have taken a serious hit during
5      the pandemic but for its decision to temporarily change the Buy Box algorithm to present
6      consumers with offers from Sellers that offered a lower price and faster shipping than Amazon
7      or Sellers who used the company’s Fulfillment services.
8              113.     With its self-inflicted crisis averted, Amazon soon returned to its former Buy Box
9      algorithm, designed to effectuate its tying scheme and prioritize the expansion of Amazon’s
10     logistics business over the company’s steadfastly loyal consumers.
11     C.      Econ 101: How Amazon’s Strong-Arming of Sellers Leads Directly to Higher Prices for
12             Consumers
13             114.     Amazon’s tying a Seller’s access to the Buy Box on the Seller paying for the
14     company’s Fulfillment services is unlawful and harmful to Sellers. But Amazon’s violation of the
15     antitrust laws also injures consumers by overcharging them for purchases made on
16     Amazon.com in at least four different ways.
17             1.       Amazon directs consumers to purchase items from Sellers who use Fulfillment
18             by Amazon, even if a non-FBA Seller is offering the item for a lower total price.
19             115.     The Buy Box offers consumers items that are either by Amazon or by Sellers who
20     pay for Fulfillment in the Buy Box, even if the same item is offered by a non-FBA Seller at a
21     lower total price and equivalent (or better) shipping times.
22             116.     As ProPublica’s 2016 investigation found, “[a]bout three-quarters of the time,
23     Amazon placed its own products and those of companies that pay for its services
24

25     101
          Katherine Khashimova Long, Amazon posts record sales and profit, with no slowing expected,
       SEATTLE TIMES ONLINE (Feb. 2, 2021) (accessed via LEXISNEXIS).
26                                                                                TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           – 37 –
                                                                                       936 North 34th Street, Suite 300
27                                                                                    Seattle, Washington 98103-8869
                                                                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                                           www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 41 of 64




1      [e.g., Fulfillment by Amazon] in [the Buy Box] even when there were substantially cheaper
2      offers available from others,” and “[m]ost Amazon shoppers end up clicking ‘add to cart’ for
3      the offer highlighted in the buy box.” 102
4             117.     A comment by a Seller on the Amazon Services Seller Forum echoes ProPublica’s
5      findings:
6                      Only reason so many overpriced items have actually sold is due to the
7                      fact the buyer is being duped by amazon.
8                      When they force a buy box position to an over priced seller the buyers
9                      typically did not know and just ASSUMED amazon was operating in good
10                     faith and in the buyers best interest. When in fact they were not. 103
11            118.     Although the majority of Sellers have been forced by Amazon to use Fulfillment
12     by Amazon and therefore have access to the Buy Box, there are still non-FBA Sellers who do not
13     appear in the Buy Box and whose listings give lie to Amazon’s representation that the Buy Box
14     offers consumers the best deal.
15

16

17

18

19

20

21

22

23

24
       102
          Angwin & Mattu, Amazon Says It Puts Customers First, supra note 26 (emphasis added).
       103
          Seller Skeeter, Items are priced higher on Amazon than at other retailers, AMAZON SERVICES
25     SELLER FORUM (Apr. 4, 2019), https://sellercentral.amazon.com/forums/t/items-are-priced-
       higher-on-amazon-than-at-other-retailers/450662.
26                                                                                TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           – 38 –
                                                                                       936 North 34th Street, Suite 300
27                                                                                    Seattle, Washington 98103-8869
                                                                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                                           www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 42 of 64




1             119.     For example, the image below shows that Amazon’s offer of $126.85 for a set of
2      kitchen knives won the Buy Box even though a Seller offered the same item for $1.06 less, and
3      both Amazon and the Seller offered free shipping:
4

5

6

7

8

9

10

11

12

13

14            120.     The next image is a striking illustration of how Sellers are forced to pay for
15     Amazon’s Fulfillment services. Seller PConline365 offers a Dell Inspiron laptop for sale and
16     provides both Fulfillment by Amazon (“Shops from Amazon.com”) and Fulfillment by Merchant
17     (“Ships from PConline 365”). The price offered is identical, but the free shipping offered by the
18

19

20

21

22

23

24

25

26                                                                                 TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           – 39 –
                                                                                        936 North 34th Street, Suite 300
27                                                                                     Seattle, Washington 98103-8869
                                                                                     TEL. 206.816.6603 • FAX 206.319.5450
                                                                                            www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 43 of 64




1      Seller is 3 days faster than Amazon’s shipping. Nonetheless, the item that won the Buy Box is
2      the one that was warehoused and shipped by Amazon:
3

4

5

6

7

8

9

10

11

12

13

14
              121.     Some of the biggest price differences appear when an item is not sold by
15
       Amazon, but by two Sellers—a Seller that handles its own shipping and a Seller that pays for
16
       Fulfillment services and therefore wins the Buy Box. In the following example, the Seller that is
17

18

19

20

21

22

23

24

25

26                                                                              TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                          – 40 –
                                                                                     936 North 34th Street, Suite 300
27                                                                                  Seattle, Washington 98103-8869
                                                                                  TEL. 206.816.6603 • FAX 206.319.5450
                                                                                         www.terrellmarshall.com
                        Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 44 of 64




1      paying for FBA won the Buy Box, even though the other Seller’s price was $20.01—or 25%—
2      lower:
3

4

5

6

7

8

9

10

11

12

13

14               122.     While the delivery-time estimates do vary for the two Sellers in the above

15     example, the only obvious reasons for Amazon’s algorithm placing the item that is 25% more

16     expensive in the Buy Box are (i) to ensure that the sale goes to the Seller who pays for

17     Amazon’s Fulfillment Services and (ii) to get higher referral fees from the sale. Given that Sellers

18     pay Amazon 15% of the sale price for any item in the “Kitchen” category, Amazon would earn

19     $3.90 more in referral fees if the consumer purchase the item from the FBA Seller. 104

20

21

22

23

24

25
       104
             0.15 × ($80  $54) = $3.90.
26                                                                                 TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                             – 41 –
                                                                                        936 North 34th Street, Suite 300
27                                                                                     Seattle, Washington 98103-8869
                                                                                     TEL. 206.816.6603 • FAX 206.319.5450
                                                                                            www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 45 of 64




1         2. The Buy Box algorithm’s preference for Sellers who purchase Amazon’s Fulfillment
2             services decreases price competition among Sellers, resulting in consumers paying
3             higher prices than they would have but for Amazon’s unlawful tying arrangement.
4             123.     The Buy Box algorithm presents the consumer with an offer from a Seller who
5      pays for Fulfillment by Amazon, even if another Seller with faster (non-FBA) shipping is selling
6      the same item for a lower price.
7             124.     In this way, Amazon has intentionally designed its algorithm to force Sellers to
8      purchase the company’s Fulfillment services or risk going out of business, as 90% of the
9      purchases on Amacon.com are made through the Buy Box.
10            125.     Amazon’s design of the Buy Box algorithm leads directly to a decrease in price
11     competition, given that the vast majority—73%—of Sellers use Amazon’s Fulfillment services.
12            126.     With 73% of Sellers assured that they will win the Buy Box based on their paying
13     for Fulfillment by Amazon even if a non-FBA Seller is offering a lower price and faster delivery,
14     the incentive to compete based on price is greatly reduced.
15            127.     Because there is less price competition among FBA Sellers, the prices for items
16     featured in the Buy Box are higher than they would be but for Amazon’s scheme to expand its
17     logistics business by forcing Sellers to use its Fulfillment services.
18        3. Sellers pass on the supra-competitive cost of Fulfillment by Amazon to consumers in
19            the form of higher prices.
20            128.     Sellers who purchase Amazon Fulfillment services to win the Buy Box are able
21     to—and do—charge higher prices than they would but for Amazon’s anticompetitive conduct.
22            129.     A fundamental principle of economics is that a business will increase the price of
23     a product if it can do so without decreasing demand for the product. For several reasons, the
24     price of items sold through Amazon.com is relatively inelastic, meaning (among other things)
25     that an increase in price does not lower demand.
26                                                                               TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                            – 42 –
                                                                                      936 North 34th Street, Suite 300
27                                                                                   Seattle, Washington 98103-8869
                                                                                   TEL. 206.816.6603 • FAX 206.319.5450
                                                                                          www.terrellmarshall.com
                      Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 46 of 64




1              130.     As explained in the House Subcommittee’s Report, Prime members—who
2      account for the vast majority of sales on Amazon.com 105—are relatively insensitive to increases
3      in price:
4                       Once Prime members pay the upfront annual membership fee, they are
5                       likely to concentrate their online purchases with Amazon . . . . As one
6                       market participant observed, “Prime members will continue to use
7                       Amazon and not switch to competing platforms, despite higher prices
8                       and lower-quality items on Amazon compared to other marketplaces,
9                       and despite recent increases in the price of a Prime membership.” 106
10             131.     Higher prices also are unlikely to prompt Amazon’s customers to shop elsewhere
11     given the “switching costs associated with consumers shopping outside of the Amazon
12     ecosystem.” 107
13             132.     Accordingly, the ever-increasing fees that Sellers are charged by Amazon—
14     including fees for Amazon’s Fulfillment services—are “being absorbed by consumers in the
15     form of higher prices.” 108 Because Prime member purchasers are relatively insensitive to price
16
       105
           Most people who purchase items through Amazon are Amazon Prime members, see
17     Sabanoglu, Number of Amazon Prime users in the United States from 2017 to 2022, supra
18     note 51 (showing that there were 142.5 million Prime members in United States in 2020), and
       Prime members also account for the vast majority of sales through Amazon, “spend[ing] an
19     average of $1,400 annually on Amazon, versus $600 [spent annually by] non-members.” House
       Subcommittee Report, supra note 8, at 260.
20     106
           House Subcommittee Report, supra note 8, at 260 (emphasis added); see also Fishman,
21     Amazon, the Price Perception Leader, supra note 53 (“Amazon loyalists shop on Amazon.com
       trusting that they are getting a bargain. . . . [I]t’s this perception of low pricing that helps make
22     shopping on Amazon almost instinctual to many consumers. It’s this perception that keeps
       Amazon shoppers from checking other sites for lower pricing before hitting the ‘Place Your
23
       Order’ button. It makes retail shoppers check their Amazon app before heading to the register.
24     It’s enough to convince folks to make purchases with just an Alexa voice command or a Dash
       button-push without concern for how little visibility they have into actual market pricing.”).
25     107
           House Subcommittee Report, supra note 8, at 260.
       108
           Mitchell, et al., Amazon’s Monopoly Tollbooth, supra note 32, at 6.
26                                                                                 TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                            – 43 –
                                                                                        936 North 34th Street, Suite 300
27                                                                                     Seattle, Washington 98103-8869
                                                                                     TEL. 206.816.6603 • FAX 206.319.5450
                                                                                            www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 47 of 64




1      increases, Sellers can and do pass on the cost of Amazon’s Fulfillment services instead of, for
2      example, absorbing the increased costs through lower profit margins.
3             133.     Sellers themselves report that they have to increase their prices because of the
4      fees charged by Amazon. In one thread on the Amazon Services Seller Forum, titled “Items are
5      priced higher on Amazon than at other retailers,” an Amazon Seller wrote: “On Amazon we can
6      control our pricing and we build in all amazon fees. Therefore after all fees we charge a certain
7      price based on percentage.” 109
8             134.     Another Seller on the same thread wrote: “[I]f they [Amazon] want to have the
9      highest fees on the internet for 3rd party sellers, they are also going to be the least likely place
10     to find the best deal. If they brought their fees down to be in line with the other platforms like
11     eBay, they’d be more likely to at least have price parity with other platforms.” 110
12            135.     A third Seller likewise confirmed that Amazon Sellers charge consumers more
13     because of the high fees imposed by Amazon: 111
14

15

16

17

18

19

20

21
       109
           Post by Seller plastic-gur, Items are priced higher on Amazon than at other retailers, AMAZON
       SERVICES SELLER FORUM (Apr. 3, 2019), https://sellercentral.amazon.com/forums/t/items-are-
22     priced-higher-on-amazon-than-at-other-retailers/450662.
       110
           Post by Seller AudioFan, Items are priced higher on Amazon than at other retailers, AMAZON
23
       SERVICES SELLER FORUM (Apr. 3, 2019), https://sellercentral.amazon.com/forums/t/items-are-
24     priced-higher-on-amazon-than-at-other-retailers/450662.
       111
           Post by Seller OMP, Items are priced higher on Amazon than at other retailers, AMAZON
25     SERVICES SELLER FORUM (Apr. 4, 2019), https://sellercentral.amazon.com/forums/t/items-are-
       priced-higher-on-amazon-than-at-other-retailers/450662.
26                                                                                 TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           – 44 –
                                                                                        936 North 34th Street, Suite 300
27                                                                                     Seattle, Washington 98103-8869
                                                                                     TEL. 206.816.6603 • FAX 206.319.5450
                                                                                            www.terrellmarshall.com
                       Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 48 of 64




1            4. FBA Sellers’ charging consumers higher prices enables Amazon to do the same.
2               136.     Because many items on Amazon’s website are sold by both Amazon and its
3      Sellers, the Sellers’ increasing prices to offset the supra-competitive cost of Fulfillment services
4      enables Amazon to charge higher prices on items that are identical (or comparable) to those
5      sold by FBA Sellers.
6               137.     As with Sellers, one factor that enables Amazon to increase its prices is that the
7      price of items sold on Amazon.com—and especially through the Buy Box—is very inelastic, in
8      large part due to the (often misplaced) brand loyalty of Amazon shoppers.
9               138.     Amazon uses algorithms to price its items. The company “changes product prices
10     2.5 million times a day,” based on its analyses of “customer’s shopping patterns, competitors'
11     prices, profit margins, inventory, and a dizzying array of other factors.” 112 One of Amazon’s
12     principal pricing strategies is to “undercut [its] competitors [i.e., Sellers] on popular
13     products.” 113
14              139.     This means that, when a Seller raises the price of a product to offset the
15     supra-competitive fees it pays for Amazon’s Fulfillment services, Amazon’s algorithm has room
16     to raise Amazon’s prices while still undercutting the Seller.
17              140.     Thus, the consumer is being overcharged regardless of whether the consumer
18     purchases the item from Amazon or the Seller.
19     D. Amazon’s Reign of Terror Over Sellers
20              141.     Although countless Sellers are injured by Amazon’s unlawful tying scheme, the
21     vast majority of them passively accept Amazon’s flagrant violation of the antitrust laws. There
22     are two reasons for this: (i) Sellers fear retaliation by Amazon and (ii) the onerous contract
23

24
       112
           Neel Mehta, Parth Detroja & Aditya Agashe, Amazon changes prices on its products about
       every 10 minutes — here’s how and why they do it, BUSINESS INSIDER (Aug. 10, 2018),
25     https://www.businessinsider.com/amazon-price-changes-2018-8?op=1.
       113
           Id.
26                                                                                  TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                             – 45 –
                                                                                         936 North 34th Street, Suite 300
27                                                                                      Seattle, Washington 98103-8869
                                                                                      TEL. 206.816.6603 • FAX 206.319.5450
                                                                                             www.terrellmarshall.com
                      Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 49 of 64




1      terms imposed on Sellers by Amazon quash any incentive to challenge Amazon’s
2      anticompetitive actions.
3              142.     As one market participant told the House Subcommittee: “It would be
4      commercial suicide to be in Amazon’s crosshairs . . . If Amazon saw us criticizing, I have no
5      doubt they would remove our access and destroy our business.” 114 As the House Subcommittee
6      Report notes, a “single tweak of an algorithm” by a platform like Amazon “could cause
7      significant costs if not financial disaster—with little recourse.” 115
8              143.     Sellers’ fears are well founded. Amazon has a long history of retaliating “to
9      coerce publishers to accept contractual terms that impose substantial penalties for promoting
10     competition with Amazon’s rivals.” 116
11             144.     Amazon has retaliated against book publishers by, among other things,
12     (i) “removing the ‘buy’ button, which blocks a customer’s ability to purchase a publisher’s
13     current titles,” (ii) “removing the ‘pre-order’ button, which eliminates the ability for a consumer
14     to pre-order a publishers’ forthcoming titles,” and (iii) “showing publishers’ titles as out of stock
15     or with delayed shipping times.” 117
16             145.     As the House Subcommittee Report succinctly puts it, “Amazon can treat sellers
17     in this manner because it knows that sellers have no other realistic alternatives to the
18     platform.” 118
19             146.     Even those Sellers who are willing to risk taking on Amazon are effectively
20     precluded from doing so by the arbitration clauses they are required to sign to obtain access to
21     the online retail market through Amazon. 119
22
       114
           House Subcommittee Report, supra note 8, at 74 (internal quotation marks omitted).
23     115
           House Subcommittee Report, supra note 8, at 74.
24
       116
           House Subcommittee Report, supra note 8, at 269 (internal quotation marks omitted).
       117
           House Subcommittee Report, supra note 8, at 269.
25     118
           House Subcommittee Report, supra note 8, at 269.
       119
           See House Subcommittee Report, supra note 8, at 273.
26                                                                                TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                            – 46 –
                                                                                       936 North 34th Street, Suite 300
27                                                                                    Seattle, Washington 98103-8869
                                                                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                                           www.terrellmarshall.com
                      Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 50 of 64




1              147.     Whereas filing fees in federal court are a few hundred dollars, the total
2      “administrative fees” for a Seller filing an arbitration claim against Amazon range from
3      $1,725 120 for claims of less than $75,000 to as high as $78,750 for claims of $10 million and
4      above. 121
5              148.     Even worse, under Amazon’s “Services Business Solutions Agreement,” Sellers
6      who are injured by Amazon’s tying arrangement or retaliatory conduct cannot recover the full
7      amount of those injuries because the Agreement essentially eliminates Amazon’s liability for
8      any injury it inflicts on a Seller: 122
9

10

11

12

13

14

15

16

17

18

19

20     120
           See AAA’s Commercial Arbitration Rules and Mediation Procedures: Fee Schedule
21     [hereinafter AAA Fee Schedule] (May 1, 2018), available at http://www.adr.org/sites/default/
       files/Commercial_Arbitration_Fee_Schedule_1.pdf; Amazon Services Business Solutions
22     Agreement, AMAZON, at ¶ 18 (last visited Mar. 22, 2021) (providing that arbitration is to “be
       conducted by the American Arbitration Association (AAA) under its commercial rules”),
23
       https://sellercentral.amazon.com/gp/help/external/1791?language=en-US. This includes a
24     $925 initial filing fee plus $800 final fee. See AAA Fee Schedule.
       121
           This includes an initial filing fee of $11,000 plus .01% of the claim amount above
25     $10,000,000 up to $65,000, plus a final fee of $13,750. See AAA Fee Schedule, supra note 120.
       122
           Amazon Services Business Solutions Agreement, supra note 144.
26                                                                                TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           – 47 –
                                                                                       936 North 34th Street, Suite 300
27                                                                                    Seattle, Washington 98103-8869
                                                                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                                           www.terrellmarshall.com
                        Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 51 of 64




1                149.     The onerous terms of Amazon’s Agreement with its Sellers make clear why
2      “sellers rarely initiate arbitration actions against Amazon”: 123
3                         Between 2014 and 2019, even as the number of Amazon sellers
4                         continued to grow by hundreds of thousands per year, only 163 sellers
5                         and 16 vendors initiated arbitration proceedings. Because sellers are
6                         generally aware that the process is unfair and unlikely to result in a
7                         meaningful remedy, they have little incentive to bring an action. 124
8

9                                        V.      CLASS ACTION ALLEGATIONS
10               150.     Plaintiff brings this action on behalf of themselves and, under Federal Rule of
11     Civil Procedure 23(a), (b)(2), and (b)(3), as representatives of a Class defined as follows:
12                        All persons who, while residing in the United States, purchased an item
13                        during the Relevant Period through Amazon’s Buy Box, and the order
14                        was then shipped (or “fulfilled”) by Amazon.
15               151.     For purposes of this Complaint, the Relevant Period is January 1, 2013 through
16     the present.
17               152.     Excluded from the Class are Defendant Amazon and any entity in which
18     Defendant has a controlling interest, as well as any of Defendant’s legal representatives,
19     officers, directors, assignees, and successors.
20               153.     Members of the Class are so numerous that joinder of all Class Members is
21     impractical. Currently, there are more than 140 million Amazon Prime members in the United
22     States who spend an average of $1,400 annually on the website. Likewise there are millions of
23     Amazon shoppers without a Prime membership who spend an average of $600 annually on the
24

25     123
             House Subcommittee Report, supra note 8, at 273.
       124
             House Subcommittee Report, supra note 8, at 273.
26                                                                                   TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                              – 48 –
                                                                                          936 North 34th Street, Suite 300
27                                                                                       Seattle, Washington 98103-8869
                                                                                       TEL. 206.816.6603 • FAX 206.319.5450
                                                                                              www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 52 of 64




1      website. Given that 90% of purchases on Amazon’s website are made through the box, a
2      conservative estimate is that there are at least 135 million Class Members. Class Members are
3      readily identifiable from information and records in Amazon’s possession.
4             154.     Plaintiff’s claims are typical of the claims of the members of the Class. Plaintiff
5      and Class Members were aggrieved by the same wrongful conduct of Amazon: Amazon’s tying
6      arrangement steered consumers toward Sellers who paid for Amazon’s Fulfillment services,
7      even when the total price charged by those Sellers was higher than that of Sellers who did not
8      use FBA. Amazon’s tying arrangement further led to Sellers increasing prices to offset the
9      supra-competitive costs of FBA and to Amazon itself raising prices.
10            155.     Plaintiff will fairly and adequately protect and represent the interests of the
11     Class. The interests of Plaintiff are coincident with, and not antagonistic to, those of the other
12     members of the Class.
13            156.     Plaintiff is represented by counsel with experience in the prosecution of class
14     actions and with particular experience with antitrust class actions.
15            157.     Questions of law and fact common to the members of the Class predominate
16     over questions that may affect only individual Class Members because Amazon has acted on
17     grounds generally applicable to the entire Class, thereby making damages with respect to the
18     Class as a whole appropriate. Such generally applicable conduct is inherent in Amazon’s
19     wrongful actions.
20            158.     Questions of law and fact common to the Class include:
21                     a. Whether Amazon conditions Sellers’ access to the Buy Box on their
22                         purchasing Fulfillment services from Amazon.
23                     b. Whether Amazon has significant market power over the Buy Box.
24                     c. Whether Amazon has significant market power over e-commerce
25                         generally.
26                                                                                 TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           – 49 –
                                                                                        936 North 34th Street, Suite 300
27                                                                                     Seattle, Washington 98103-8869
                                                                                     TEL. 206.816.6603 • FAX 206.319.5450
                                                                                            www.terrellmarshall.com
                Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 53 of 64




1                  d. Whether Amazon used its market power to force Sellers to purchase
2                       Amazon’s Fulfillment services.
3                  e. Whether Amazon’s conduct is a violation of Section 1 of the Sherman
4                       Act, 15 U.S.C. § 1, and if so, whether it is a per se violation.
5                  f. Whether Amazon has monopoly power in the U.S. online
6                       retail-goods market or the market for favorable Seller placement on
7                       the Amazon website (e.g., the Buy Box).
8                  g. Whether Amazon used its monopoly power to foreclose
9                       competition, to gain advantage, or to destroy competitors in the
10                      market for logistics—the warehousing, packing, and shipping of retail
11                      goods to consumers.
12                 h. Whether Amazon’s conduct is a violation of Section 2 of the Sherman
13                      Act, 15 U.S.C. § 2.
14                 i.   Whether Fulfillment by Amazon was more or less expensive during
15                      the relevant period than other logistics services that Sellers could
16                      have used to warehouse and ship their products.
17                 j.   Whether Fulfillment by Amazon offered faster delivery times during
18                      the relevant period than other logistics services that Sellers could
19                      have used to warehouse and ship their products.
20                 k. Whether Sellers’ prices were and are higher than they would have
21                      been but for Amazon’s anticompetitive conduct.
22                 l.   Whether Amazon’s prices were and are higher than they would have
23                      been but for Amazon’s conditioning Sellers’ access to the Buy Box on
24                      their purchasing Fulfillment services from Amazon.
25

26                                                                                TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                         – 50 –
                                                                                       936 North 34th Street, Suite 300
27                                                                                    Seattle, Washington 98103-8869
                                                                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                                           www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 54 of 64




1                      m. Whether Class Members were harmed by paying higher prices for
2                         items purchased on Amazon’s website than they would have but for
3                         Amazon’s anticompetitive conduct.
4                      n. Whether Amazon should be enjoined from conditioning Sellers’
5                         access to the Buy Box on their purchasing Fulfillment services from
6                         Amazon.
7             159.     Class-action treatment is a superior method for the fair and efficient
8      adjudication of the controversy. Such treatment will permit a large number of similarly situated
9      persons to prosecute their common claims in a single forum simultaneously, efficiently, and
10     without the unnecessary duplication of evidence, effort, or expense that numerous individual
11     actions would engender. The benefits of proceeding through the class mechanism, including
12     providing injured persons or entities a method for obtaining redress on claims that could not
13     practicably be pursued individually, substantially outweighs potential difficulties in
14     management of this class action.
15            160.     Plaintiff knows of no special difficulty to be encountered in the maintenance of
16     this action that would preclude its maintenance as a class action.
17

18

19

20

21

22

23

24

25

26                                                                                TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                          – 51 –
                                                                                       936 North 34th Street, Suite 300
27                                                                                    Seattle, Washington 98103-8869
                                                                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                                           www.terrellmarshall.com
                        Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 55 of 64




1                                 VI.     TOLLING OF THE STATUTE OF LIMITATIONS
2      A. Discovery-Rule Tolling
3                161.     The discovery rule tolls the running of the statute of limitations until a plaintiff
4      knows or has reason to know of the injury which is the basis of the action.
5                162.     The discovery rule tolled the statute of limitations in this case until at least
6      November 8, 2019, when major news outlets reported that a Seller had sent a letter to federal
7      lawmakers, “accus[ing] Amazon of forcing him and other sellers to use the company’s
8      expensive logistics services, which in turn forces them to raise prices for consumers.” 125
9                163.     Although it previously had been reported that Sellers could increase their
10     chances of “winning” the Buy Box by paying for Fulfillment by Amazon, neither Plaintiff nor
11     other consumers had any reason to read articles about winning Amazon’s Buy Box.
12               164.     More importantly, even consumers who may have read an article before
13     November 2019 about the Buy Box algorithm did not know or have reason to know of the
14     injury—higher prices for Buy Box items—that is the basis of this action. Knowing of this injury
15     would have required a consumer to have understanding or knowledge of, among other things:
16     (i) economics, (ii) Amazon’s business model, (iii) the operation of Amazon’s Buy Box algorithm,
17     (iv) Amazon’s charging Sellers more for its Fulfillment services than competing logistics
18     companies who offered comparable or better logistics services, and (v) that Sellers were able to
19     pass the cost of Amazon’s overprices Fulfillment services on to consumers.
20               165.     Plaintiff and Class Members could not have reasonably discovered their injury
21     until a Seller came forward in November 2019 to alert lawmakers that Amazon’s tying
22     arrangement was leading to higher prices for consumers.
23               166.     For the above reasons, the applicable statute of limitations has been tolled by
24     operation of the discovery rule.
25
       125
             See, e.g., Soper, Amazon Accused of Forcing Up Prices, supra note 25.
26                                                                                     TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                               – 52 –
                                                                                            936 North 34th Street, Suite 300
27                                                                                         Seattle, Washington 98103-8869
                                                                                         TEL. 206.816.6603 • FAX 206.319.5450
                                                                                                www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 56 of 64




1      B. Fraudulent-Concealment Tolling
2             167.     The applicable statute of limitations also has been tolled by Amazon’s fraudulent
3      concealment throughout the period relevant to this action of the fact that its tying scheme was
4      leading to higher prices for consumers who made purchases through the Buy Box.
5             168.     Throughout the relevant period, Amazon’s CEO Jeff Bezos made numerous public
6      statements about Amazon’s prices that constitute affirmative acts to mislead the public.
7             169.     This is evidenced by Bezos’s annual letters to shareholders, which regularly
8      touted Amazon’s commitment to “relentlessly lowering prices”: 126
9                      (i)     2002: “People see that we’re determined to offer both world-
10                             leading customer experience and the lowest possible prices … .
11                             Our pricing objective is not to discount a small number of
12                             products for a limited period of time, but to offer low prices
13                             everyday and apply them broadly across our entire product
14                             range.” 127
15                     (ii)    2003: “Eliminating defects, improving productivity, and passing
16                             the resulting cost savings back to customers in the form of lower
17                             prices is a long-term decision.” 128
18                     (iii)   2005: “[W]e have made a decision to continuously and
19                             significantly lower prices for customers year after year as our
20                             efficiency and scale make it possible. … Our judgment is that
21                             relentlessly returning efficiency improvements and scale
22

23     126
           Jeff Bezos, Letters to Amazon Shareholders, 1997 to 2020, (emphasis added), available at
24     https://bettertomorrowfinancial.com/wp-content/uploads/2021/04/jeff-bezos-amazon-
       shareholder-letters-1997_2020.pdf.
25     127
           Id. (emphasis added)
       128
           Id. (emphasis added).
26                                                                                TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                            – 53 –
                                                                                       936 North 34th Street, Suite 300
27                                                                                    Seattle, Washington 98103-8869
                                                                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                                           www.terrellmarshall.com
                   Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 57 of 64




1                             economies to customers in the form of lower prices creates a
2                             virtuous cycle that leads over the long term to a much larger
3                             dollar amount of free cash flow, and thereby to a much more
4                             valuable Amazon.com.” 129
5                     (iv)    2008: “Our pricing objective is to earn customer trust, not to
6                             optimize short-term profit dollars. We take it as an article of faith
7                             that pricing in this manner is the best way to grow our aggregate
8                             profit dollars over the long term. We may make less per item, but
9                             by consistently earning trust we will sell many more items.
10                            Therefore, we offer low prices across our entire product
11                            range.” 130
12                    (v)     2009: “The financial results for 2009 reflect the cumulative effect
13                            of 15 years of customer experience improvements: increasing
14                            selection, speeding delivery, reducing cost structure so we can
15                            afford to offer customers ever-lower prices, and many others. …
16                            We are proud of our low prices … .” 131
17                    (vi)    2012: “We lower prices and increase value for customers before
18                            we have to.” 132
19                    (vii)   2015: “Our approach to pricing is also driven by our customer-
20                            centric culture—we’ve dropped prices 51 times, in many cases
21                            before there was any competitive pressure to do so.” 133
22

23     129
           Id. (emphasis added).
24
       130
           Id. (emphasis added).
       131
           Id. (emphasis added).
25     132
           Id. (emphasis added).
       133
           Id. (emphasis added).
26                                                                                TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           – 54 –
                                                                                       936 North 34th Street, Suite 300
27                                                                                    Seattle, Washington 98103-8869
                                                                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                                           www.terrellmarshall.com
                      Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 58 of 64




1                       (viii)   2020: “We offer low prices, vast selection, and fast delivery … .”
2                                134


3             170.      Over the past 20 years, Bezos’s message (Amazon is determined to offer the
4      lowest possible prices!) has been relentlessly amplified by advertising and the news media.
5             171.      In short, Amazon deliberately hoodwinked the public into believing that it was
6      continuously laboring away to keep down prices by any means necessary. The statute of
7      limitations is therefore tolled by Amazon’s fraudulently concealing the overcharges incurred by
8      consumers as a result of the company’s tying scheme.
9

10                                           VII.    CLAIMS FOR RELIEF
11                          Claim 1: Violation of Section 1 of the Sherman Act (15 U.S.C. § 1) –
12                                              Unlawful Tying Arrangement
13            172.      Plaintiff repeats and incorporates by reference all preceding paragraphs and
14     allegations.
15            173.      Amazon’s tying arrangement is a per se violation of 15 U.S.C. § 1. 135
16

17

18     134
           Id. (emphasis added).
19     135
           See, e.g., Brantley v. NBC Universal, Inc., 675 F.3d 1192, 1197 n.7 (9th Cir. 2012) (“A tying
       arrangement will constitute a per se violation of the Sherman Act if the plaintiff proves (1) that
20     the defendant tied together the sale of two distinct products or services; (2) that the defendant
21     possesses enough economic power in the tying product market to coerce its customers into
       purchasing the tied product; and (3) that the tying arrangement affects a not insubstantial
22     volume of commerce in the tied product market.” (citations and internal quotation marks
       omitted)); Reifert v. S. Cent. Wis. MLS Corp., 450 F.3d 312, 316 (7th Cir. 2006) (“In order to
23
       establish the per se illegality of a tying arrangement, a plaintiff must show that: (1) the tying
24     arrangement is between two distinct products or services, (2) the defendant has sufficient
       economic power in the tying market to appreciably restrain free competition in the market for
25     the tied product, and (3) a not insubstantial amount of interstate commerce is affected.”
       (citations omitted)).
26                                                                                  TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                             – 55 –
                                                                                         936 North 34th Street, Suite 300
27                                                                                      Seattle, Washington 98103-8869
                                                                                      TEL. 206.816.6603 • FAX 206.319.5450
                                                                                             www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 59 of 64




1             174.     Amazon offered Sellers two distinct products or services in two different
2      markets:
3                      (i)    the tying product, namely placement in the Buy Box, which is a
4                             product or service in the market for favorable product placement
5                             on Amazon’s website, and on the internet more broadly; and
6                      (ii)   the tied product, namely Fulfillment by Amazon, which is a
7                             service in the market for logistics for retail goods in the United
8                             States—namely, the warehousing, packing, and shipping of retail
9                             goods.
10            175.     Amazon possesses appreciable economic power in the market for favorable
11     product placement on Amazon’s website (including placement in the Buy Box) and in the
12     market for favorable product placement on the internet generally.
13            176.     Amazon’s economic power in the market for favorable placement on Amazon’s
14     website (the tying product)—and in the market for favorable product placement in e-commerce
15     more broadly—was and is sufficient to coerce Sellers to purchase Amazon’s Fulfillment services
16     (the tied product). The livelihoods of the majority of Sellers depends on sales made through
17     Amazon’s website. Sellers knew that if they did not agree to purchase Amazon’s Fulfillment
18     services, their livelihoods would be ruined, as they would not appear in the Buy Box or be
19     prominently displayed in Amazon’s search results.
20            177.     Amazon’s anticompetitive scheme affects a not-insubstantial volume of
21     commerce in the product market for logistics. Approximately $163 billion products are sold
22     through Amazon’s website every year. 136 The majority of those products are shipped through
23     Amazon’s Fulfillment services. Amazon’s anticompetitive conduct has decreased competition in
24

25       Carmen Ang, Visualized: A Breakdown of Amazon’s Revenue Model, VISUAL CAPITALIST (Oct. 14,
       136

       2020), https://www.visualcapitalist.com/amazon-revenue-model-2020/.
26                                                                                TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           – 56 –
                                                                                       936 North 34th Street, Suite 300
27                                                                                    Seattle, Washington 98103-8869
                                                                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                                           www.terrellmarshall.com
                     Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 60 of 64




1      the logistics market (the tied product market) and has put numerous competitors in that
2      market out of business.
3             178.     Alternatively, even if Amazon’s conduct is not a per se violation of Section 1,
4      Amazon has violated Section 1 under the rule of reason because it has unreasonably restrained
5      competition.
6             179.     Specifically, Amazon suppressed and continues to suppress competition in the
7      market for logistics services inside the United States. 137 And there is a substantial threat that
8      Amazon will acquire market power in that market. Amazon has overtaken the U.S. Postal
9      Service in terms of number of parcels, “deliver[ing] 2.5 billion parcels [in 2019], or about
10     one-fifth of all e-commerce deliveries.” 138 One analysis anticipates that Amazon will “overtake
11     UPS and FedEx in market share by 2022.” 139
12            180.     Moreover, favorable placement of a product on Amazon’s website—and in
13     e-commerce more broadly—is completely distinct from logistics services. The two products or
14     services cannot and should not be viewed as one.
15            181.     Amazon’s unlawful tying arrangement has injured Plaintiff and Class Members by
16     directly leading to higher prices for items that Plaintiff and Class Members purchased through
17     Amazon’s Buy Box.
18

19

20

21

22     137
           See generally Zvi Schreiber, How Logistics Is Proving that Amazon Needs to Be Regulated,
       FREIGHTOS (May 14, 2019) (“Amazon is taking its dominance from retail to marketplace to
23
       fulfillment logistics. And now it’s going further into shipping, using its advantages to offer
24     freight and shipping.”), https://www.freightos.com/how-logistics-is-proving-that-amazon-
       needs-to-be-regulated/
25     138
           Mitchell, et al., Amazon’s Monopoly Tollbooth, supra note 32, at 2.
       139
           Mitchell, et al., Amazon’s Monopoly Tollbooth, supra note 32, at 2.
26                                                                                 TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           – 57 –
                                                                                        936 North 34th Street, Suite 300
27                                                                                     Seattle, Washington 98103-8869
                                                                                     TEL. 206.816.6603 • FAX 206.319.5450
                                                                                            www.terrellmarshall.com
                       Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 61 of 64




1                           Claim 2: Violation of Section 2 of the Sherman Act (15 U.S.C. § 2) –
2                      Use of Monopoly Level of Power to Harm Competition Through Tying Scheme
3               182.     Plaintiff repeats and incorporates by reference all preceding paragraphs and
4      allegations.
5               183.     Amazon has violated 15 U.S.C. § 2 by using its monopoly level of market power in
6      one or more markets to foreclose competition, gain a competitive advantage, or destroy a
7      competitor in a different market. 140
8               184.     Amazon has a monopoly level of market power in two markets (the
9      tying-product markets): (i) the market for favorable placement on the Amazon retail website
10     (e.g., placement in the Buy Box), over which it has complete control, and (ii) the online retail
11     market in the United States, in which Amazon controls about 65% to 70% of all marketplace
12     sales.
13              185.     Amazon used its power in one or both these markets to foreclose competition,
14     to gain a competitive advantage, or to destroy competitors in the United States market for
15     logistics services for retail goods (the tied-product market)—namely, the warehousing, packing,
16     and shipping of retail goods.
17              186.     By tying a Seller’s access to the Buy Box to a Seller’s purchasing FBA, Amazon has
18     used its monopoly level of power to force many Sellers who would otherwise prefer a different
19     logistics provider to instead pay for Amazon’s Fulfillment services.
20              187.     This has undoubtedly provided Amazon a competitive edge in the market for
21     logistics services for retail goods. As one Seller told the House Subcommittee, but for Amazon’s
22

23     140
          See Eastman Kodak Co. v. Image Tech. Servs., 504 U.S. 451, 480–86 (1992) (stating that two
24     elements of a Section 2 claim in tying context are (i) “possession of monopoly power in the
       relevant market” and (ii) the use of monopoly power to foreclose competition, to gain a
25     competitive advantage, or to destroy a competitor” (citations and internal quotation marks
       omitted)).)
26                                                                                TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                            – 58 –
                                                                                       936 North 34th Street, Suite 300
27                                                                                    Seattle, Washington 98103-8869
                                                                                    TEL. 206.816.6603 • FAX 206.319.5450
                                                                                           www.terrellmarshall.com
                      Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 62 of 64




1      linking Buy Box access to a Seller’s use of its Fulfillment services, “they would not choose to use
2      FBA, as they found Amazon’s fulfillment service was often slower and less reliable than self-
3      fulfillment.” 141
4              188.        A recent report analyzing Amazon’s monopoly power succinctly summarizes
5      Amazon’s violation of Section 2:
6                          Amazon’s exploitation of sellers is about more than extracting revenue
7                          from them. Amazon is also leveraging its dominance over sellers to gain
8                          market power in other sectors, furthering its monopoly strategy.
9                          Amazon has, for example, compelled sellers to buy its warehousing and
10                         fulfillment services in order to get the kind positioning on its site that
11                         leads to sales. Almost overnight this move has catapulted Amazon to
12                         being a top logistics provider without having to compete for it. 142
13             189.        Amazon has leveraged its monopoly level of power in the realm of e-commerce
14     to “overtake[ ] the U.S. Postal Service in the large e-commerce parcel market, and it’s expected
15     to surpass UPS and FedEx by 2022.” 143
16             190.        “Thanks to its market power over sellers, Amazon’s logistics operation now rivals
17     the top carriers in scale. In 2019, Amazon delivered 2.5 billion parcels, or about one-fifth of all
18     e-commerce deliveries.” 144
19             191.        Amazon’s violation of Section 2 of the Sherman Act has injured Plaintiff and Class
20     Members by directly leading to higher prices for items that Plaintiff and Class Members
21     purchased through Amazon’s Buy Box.
22

23

24
       141
           House Subcommittee Report, supra note 8, at 289–90.
       142
           Mitchell, et al., Amazon’s Monopoly Tollbooth, supra note 32, at 6.
25     143
           Mitchell, et al., Amazon’s Monopoly Tollbooth, supra note 32, at 2.
       144
           Mitchell, et al., Amazon’s Monopoly Tollbooth, supra note 32, at 8.
26                                                                                     TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                               – 59 –
                                                                                            936 North 34th Street, Suite 300
27                                                                                         Seattle, Washington 98103-8869
                                                                                         TEL. 206.816.6603 • FAX 206.319.5450
                                                                                                www.terrellmarshall.com
                   Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 63 of 64




1                                          VIII.   PRAYER FOR RELIEF
2             WHEREFORE, on behalf of themselves and the Class, Plaintiff respectfully requests that
3      this Court enter an Order:
4             a.      Certifying this case as a class action under Rule 23(a), (b)(2), and (b)(3)
5      on behalf of the Class defined above, appointing Plaintiff Angela Hogan as
6      representatives of the Class, and appointing her counsel as Class Counsel;
7             b.      Awarding Plaintiff and Class Members treble damages under 15 U.S.C.
8      § 15(a);
9             c.      Awarding injunctive and other equitable relief as is necessary to protect
10     the interests of the Class, including, among other things, an order requiring Amazon to
11     cease its unlawful tying of access to the Buy Box to a Seller’s purchase of Amazon
12     Fulfillment services;
13            d.      Awarding Plaintiff and the Class their reasonable litigation expenses and
14     attorneys’ fees;
15            e.      Awarding Plaintiff and the Class pre- and post-judgment interest, to the
16     extent allowable; and
17            f.      Awarding such other and further relief as equity and justice may require.
18                                           IX.     JURY DEMAND
19            Plaintiff demands a trial by jury on all issues so triable.
20

21

22

23

24

25

26                                                                                 TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                           – 60 –
                                                                                        936 North 34th Street, Suite 300
27                                                                                     Seattle, Washington 98103-8869
                                                                                     TEL. 206.816.6603 • FAX 206.319.5450
                                                                                            www.terrellmarshall.com
                 Case 2:21-cv-00996 Document 1 Filed 07/26/21 Page 64 of 64




1            RESPECTFULLY SUBMITTED AND DATED this 26th day of July, 2021.
2

3
                                                  TERRELL MARSHALL LAW GROUP PLLC
4

5                                                 By: /s/Beth E. Terrell, WSBA #26759
                                                  Beth E. Terrell, WSBA #26759
6                                                 Email: bterrell@terrellmarshall.com
7                                                 By: /s/Adrienne D. McEntee, WSBA #34061
8                                                 Adrienne D. McEntee, WSBA #34061
                                                  Email: amcentee@terrellmarshall.com
9                                                 936 North 34th Street, Suite 300
                                                  Seattle, Washington 98103
10                                                Telephone: (206) 816-6603
11                                                Facsimile: (206) 319-5450

12                                                Kenneth A. Wexler, Pro Hac Vice Forthcoming
                                                  Email: kaw@wexlerwallace.com
13                                                Justin N. Boley, Pro Hac Vice Forthcoming
14                                                Email: jnb@wexlerwallace.com
                                                  Zoran Tasić, Pro Hac Vice Forthcoming
15                                                Email: zt@wexlerwallace.com
                                                  WEXLER WALLACE LLP
16                                                55 West Monroe Street, Suite 3300
17                                                Chicago, Illinois 60603
                                                  Telephone: (312) 346 2222
18                                                Facsimile: (312) 346 0022
19                                                Attorneys for Plaintiff and the Class
20

21

22

23

24

25

26                                                                        TERRELL MARSHALL LAW GROUP PLLC
     CLASS ACTION COMPLAINT                    – 61 –
                                                                               936 North 34th Street, Suite 300
27                                                                            Seattle, Washington 98103-8869
                                                                            TEL. 206.816.6603 • FAX 206.319.5450
                                                                                   www.terrellmarshall.com
